STOCK PURCHASE AGREEMENT


Among


INTERMAGNETICS GENERAL CORPORATION


IGC POLYCOLD SYSTEMS, INC.


and


HELIX TECHNOLOGY CORPORATION


Dated as of December 15, 2004



--------------------------------------------------------------------------------



TABLE OF CONTENTS

     

Page

       

ARTICLE 1

 

DEFINITIONS

1

ARTICLE 2

 

PURCHASE AND SALE OF SHARES

9

2.1

 

Agreement to Purchase and Sell

9

2.2

 

Purchase Price

9

2.3

 

Closing

9

2.4

 

Delivery of Shares

9

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

9

3.1

 

Representations and Warranties of the Seller and the Company

9

   

3.1.1  Authorizations, etc.

9

   

3.1.2  Title to Shares

10

   

3.1.3  Corporate Status

10

   

3.1.4  No Subsidiaries

11

   

3.1.5  Capitalization

11

   

3.1.6  No Conflicts, etc.

11

   

3.1.7  Financial Statements

11

   

3.1.8  Absence of Undisclosed Liabilities; Off-Balance Sheet

     

       Transactions

12

   

3.1.9  Taxes

12

   

3.1.10 Absence of Changes

13

   

3.1.11 Litigation

15

   

3.1.12 Governmental Approvals

15

   

3.1.13 Compliance with Laws

15

   

3.1.14 Title to Assets

15

   

3.1.15 Contracts

16

   

3.1.16 Proprietary Rights

16

   

3.1.17 Real Property

17

   

3.1.18 Environmental Matters

18

   

3.1.19 Employees, Labor Matters, etc.

18

   

3.1.20 Employee Benefit Plans and Related Matters

19

   

3.1.21 Related Party Transactions

20

- i -



--------------------------------------------------------------------------------



TABLE OF CONTENTS


(continued)





 

     

Page

           

3.1.22 Insurance

20

   

3.1.23 Accounts Receivable

21

   

3.1.24 Product and Service Warranties

21

   

3.1.25 Bank Accounts

21

   

3.1.26 Brokers, Finders, etc.

21

   

3.1.27 Commercial Relationships

21

   

3.1.28 Inventories

21

   

3.1.29 Product Liability

22

   

3.1.30 Disclosure

22

3.2

 

Representations and Warranties of the Buyer

22

   

3.2.1  Corporate Status; Authorizations, etc.

22

   

3.2.2  No Conflicts, etc.

22

   

3.2.3  Governmental Approvals

23

   

3.2.4  Brokers, Finders, etc.

23

   

3.2.5  Financial Arrangements of the Buyer

23

   

3.2.6  Securities Law Matters

23

ARTICLE 4

 

COVENANTS

23

4.1

 

Conduct of Business

23

4.2

 

No Solicitation

25

4.3

 

Access and Information

25

4.4

 

Public Announcements

26

4.5

 

Further Actions

26

4.6

 

Use of Seller's Names and Marks

26

4.7

 

Return of Confidential Materials

26

4.8

 

Directors and Officers

26

4.9

 

Insurance

27

4.10

 

Tax Matters

27

4.11

 

Company Employees

32

4.12

 

Benefit Plan Matters

33

4.13

 

Notification

34

- ii -



--------------------------------------------------------------------------------



TABLE OF CONTENTS


(continued)





 

     

Page

       

4.14

 

Non-Competition

35

4.15

 

Non-Solicitation of Employees

35

4.16

 

Certain Proprietary Rights Matters

36

ARTICLE 5

 

CONDITIONS PRECEDENT

36

5.1

 

Conditions to Obligations of Each Party

36

   

5.1.1  No Injunction, etc.

36

   

5.1.2  HSR Act

36

   

5.1.3  Approvals and Licenses, etc.

37

   

5.1.4  Lender Approval

37

   

5.1.5  Eliminations of Intercompany Items

37

5.2

 

Conditions to Obligations of the Buyer

37

   

5.2.1  Representations, Performance, etc.

37

   

5.2.2  Delivery of Shares

37

   

5.2.3  Consents

37

   

5.2.4  Resignation of Directors and Officers

38

   

5.2.5  Ancillary Documents

38

5.3

 

Conditions to Obligations of the Seller

38

   

5.3.1  Representations, Performance, etc.

38

   

5.3.2  Conditions on Governmental Approvals

38

   

5.3.3  Ancillary Documents

38

   

5.3.4  Release of Lease Guaranty

38

ARTICLE 6

 

TERMINATION

39

6.1

 

Termination

39

6.2

 

Effect of Termination

39

ARTICLE 7

 

INDEMNIFICATION

40

7.1

 

Survival

40

7.2

 

Indemnification by the Seller

40

7.3

 

Indemnification by the Buyer

41

7.4

 

Notification of Claims

42

7.5

 

Third Party Claims

42

- iii -



--------------------------------------------------------------------------------



TABLE OF CONTENTS


(continued)





 

     

Page

       

7.6

 

Exclusive Remedy

43

ARTICLE 8

 

GROSSED-UP TAX PAYMENT COVENANT FOR THE

     

SECTION 338(H)(10) ELECTION

43

8.1

 

338 Tax Payment

43

8.2

 

Tax Payments

44

8.3

 

Cooperation

45

ARTICLE 9

 

MISCELLANEOUS

45

9.1

 

Expenses

45

9.2

 

Severability

45

9.3

 

Notices

45

9.4

 

Entire Agreement

46

9.5

 

Counterparts; Headings

46

9.6

 

Governing Law, etc.

46

9.7

 

Binding Effect; No Third Paty Beneficiaries

47

9.8

 

Assignment

47

9.9

 

Amendment; Waivers, etc.

47

9.10

 

Waiver of Certain Conflicts

48

- iv -



--------------------------------------------------------------------------------





STOCK PURCHASE AGREEMENT



     THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of December 15, 2004, by and among INTERMAGNETICS GENERAL CORPORATION, a
Delaware corporation (the "Seller"), IGC POLYCOLD SYSTEMS, INC., a Delaware
corporation and a wholly-owned subsidiary of the Seller (the "Company"), and
HELIX TECHNOLOGY CORPORATION, a Delaware corporation (the "Buyer").


W I T N E S S E T H :


     WHEREAS, the Company is a manufacturer of low temperature refrigeration
systems which are used in a wide variety of market applications, including
optical coating, semiconductor manufacturing, magnetic media, decorative
coating, optical coating, flat panel displays, detector cooling and roll/web
coating;

     WHEREAS, the Seller is the holder of 100 shares (the "Shares") of common
stock, par value $0.01 per share, of the Company ("Common Stock"), which shares
constitute all of the issued and outstanding shares of capital stock of the
Company;

     WHEREAS, the Buyer desires to purchase, and the Seller desires to sell, all
of the Shares upon the terms and subject to the conditions set forth in this
Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE 1



DEFINITIONS





     The terms defined in this Article 1, whenever used in this Agreement
(including in the Schedules), shall have the respective meanings indicated below
for all purposes of this Agreement (each such meaning to be equally applicable
to the singular and the plural forms of the respective terms so defined). All
references herein to a Section, Article or Schedule are to a Section, Article or
Schedule of or to this Agreement, unless otherwise indicated. The words
"hereby", "herein", "hereof", "hereunder" and words of similar import refer to
this Agreement as a whole (including any Exhibits and Schedules hereto) and not
merely to the specific section, paragraph or clause in which such word appears.
The words "include", "includes", and "including" shall be deemed to be followed
by the phrase "without limitation." Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
Except as otherwise expressly provided herein, all references to "dollars" and
"$" shall be deemed references to the lawful money of the United States of
America.




     Accounts Receivable: as defined in Section 3.1.23.

     Acquired Operations: as defined in Section 4.14(b).






--------------------------------------------------------------------------------






     Affiliate: of a Person means a Person that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first Person. "Control" (including the terms "controlled by"
and "under common control with") means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
credit arrangement, as trustee or executor, or otherwise.

     Agreement: this Stock Purchase Agreement, including the Schedules and
Exhibits hereto, as the same may be amended from time to time.

     Ancillary Documents: Transition Services Agreement and any certificates,
instruments, agreements, and other documents contemplated by this Agreement.

     Allocation Agreement: as defined in Section 4.10(e)(iv).

     Applicable Law: All applicable provisions of all (i) constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Authority, (ii) Governmental
Approvals and (iii) orders, decisions, injunctions, judgments, awards and
decrees of or agreements with any Governmental Authority.

     Balance Sheet: as defined in Section 3.1.8.

     Benefits Vendors: as defined in Section 4.12(d).

     BS&K: as defined in Section 9.10.

     Business: the business, operations, assets and properties of the Company.

     Business Day: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required to close by
Applicable Law.

     Buyer: as defined in the first paragraph of this Agreement.

     Buyer Damages: as defined Section 7.2.

     Buyer Deductible: as defined in Section 7.2(a).

     Buyer Indemnitees: as defined in Section 7.2.

     Closing: as defined in Section 2.3.

     Closing Date: as defined in Section 2.3.

     COBRA: continuation of group health coverage pursuant to Section 4980B of
the Code and Part 6 of Title I of ERISA.

     Code: the Internal Revenue Code of 1986, as amended.

     Common Stock. as defined in the recitals to this Agreement.




2



--------------------------------------------------------------------------------






     Company: as defined in the first paragraph of this Agreement.

     Company Benefit Plan: each Employee Benefit Plan currently sponsored,
maintained, or contributed to by the Company (including by way of intracompany
transfers to an ERISA Affiliate), or for which the Company has any liability or
contingent liability.

     Confidentiality Agreement: the Confidentiality Agreement, dated August 9,
2004, by and between the Seller and the Buyer.

     Consent: any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, certificate, exemption, order,
registration, declaration, filing, report or notice of, with or to any Person,
other than any Governmental Approval.

     Continuing Employees: as defined in Section 4.11.

     Contract: any agreement, contract, license, commitment, instrument,
undertaking, understanding or arrangement, whether written or oral.

     Coverage Termination Date: as defined in Section 4.12(b).

     Covered Party: as defined in Section 4.8.

     Covered Person: as defined in Section 4.12(b).

     Credit Agreement: The Credit Agreement, dated as of December 17, 2003, as
amended, by and among the Seller, the Company, certain other domestic
subsidiaries of the Seller, certain banks and other financial institutions which
are lenders thereunder, and Wachovia Bank, National Association, as
administrative agent.

     Current Benefit Levels: as defined in Section 4.12(b).

     DGCL: the General Corporation Law of the State of Delaware.

     Employee Benefit Plan: with respect to any Person, each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
the laws of a jurisdiction outside the United States of America, in each case,
that is at any time sponsored or maintained or required to be sponsored or
maintained by such Person or to which such Person makes or has made, or
previously had an obligation to make, contributions providing for employee
benefits or for the remuneration, direct or indirect, of the employees, former
employees, directors, officers, agents, consultants, independent contractors,
contingent workers, or leased employees of such Person, or the dependents of any
of them (whether written or oral), including each deferred compensation, bonus,
incentive compensation, pension, retirement, stock purchase, stock option and
other equity compensation plan, "welfare plan" (within the meaning of section
3(1) of ERISA, determined without regard to whether such plan is subject to
ERISA), each "pension plan" (within the meaning of section 3(2) of ERISA,
determined without regard to whether such plan is subject to ERISA), each
severance plan or agreement, and each health, vacation, summer hours,



3



--------------------------------------------------------------------------------



supplemental unemployment benefit, hospitalization insurance, medical, dental,
legal, and other employee benefit plan, fund, program, agreement, arrangement,
or scheme.

     Employment and Withholding Taxes: any federal, state, provincial, local,
foreign or other employment, unemployment insurance, social security,
disability, workers' compensation, payroll, health care or other similar Tax,
estimated Tax, duty or other governmental charge or assessment or deficiencies
thereof and all Taxes required to be withheld by or on behalf of the Company or
any of its Subsidiaries in connection with amounts paid, deemed paid, or owing
or deemed owing to any employee, independent contractor, creditor or other
party, in each case, on or in respect of the Company or the Business (including,
but not limited to, all interest and penalties thereon and additions thereto,
whether disputed or not).

     Environmental Laws: all Applicable Laws in effect as of the date of this
Agreement relating to the protection of the environment, to human health and
safety, or to any use, sale, manufacture, treatment, generation, processing,
storage, disposal, abatement, existence, Release, threatened Release,
transportation or handling of any Hazardous Substance, including, without
limitation, (i) the Comprehensive Environmental Response, Compensation and
Liability Act, the Resource Conservation and Recovery Act, and the Occupational
Safety and Health Act, (ii) all other requirements pertaining to reporting,
licensing, permitting, investigation or remediation of Releases or threatened
Releases of Hazardous Substances into the air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, sale,
treatment, receipt, storage, disposal, transport or handling of Hazardous
Substances and (iii) all other requirements pertaining to the protection of the
health and safety of employees or the public.

     ERISA: the Employee Retirement Income Security Act of 1974, as amended.

     ERISA Affiliate: any Person (whether incorporated or not) that together
with the Company would be deemed a "single employer" within the meaning of
section 414 of the Code or section 4001 of ERISA.

     ERISA Affiliate Plan: each Employee Benefit Plan sponsored or maintained,
or required to be sponsored or maintained at any time, by any ERISA Affiliate,
or to which such ERISA Affiliate makes or has made, or has or previously had an
obligation to make, contributions at any time.

     Exchange Act: the Securities Exchange Act of 1934, as amended.

     Existing Coverage: as defined in Section 4.9.

     Final Date: as defined in Section 6.1(b).

     Financial Statements: as defined in Section 3.1.7.

     Flexible Spending Accounts: as defined in Section 4.12(d).

     GAAP: generally accepted accounting principles as in effect in the United
States.


4



--------------------------------------------------------------------------------




     Governmental Approval: any consent, approval, authorization, waiver,
permit, concession, agreement, license, exemption or order of, declaration or
filing with, or report or notice to, any Governmental Authority.

     Governmental Authority: any Federal, state, local or foreign court,
arbitrator or governmental agency, authority, instrumentality or regulatory
body, and any self-regulatory organization.

     Gross-Up Amount: as defined in Section 8.1.

     Hazardous Substances: any substance that: (i) is or contains asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum or
petroleum-derived substances or wastes, radon gas or related materials, (ii) is
defined, listed or identified as a "hazardous waste" or "hazardous substance"
under any Environmental Law, or (iii) is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic, or otherwise hazardous and is
regulated by any Governmental Authority or Environmental Law.

     HSR Act: The Hart-Scott-Rodino Antitrust Improvements Act of 1976.

     IGC Savings Plan: as defined in Section 4.12.

     Indebtedness for Borrowed Money: any and all indebtedness of the Company
for money borrowed or for the extension of credit, including, without
limitation, the capital leases and indebtedness listed or reflected on the
Balance Sheet dated November 28, 2004, to the extent outstanding.

     Independent Accounting Firm: An accounting firm with nationally recognized
standing reasonably satisfactory to, and mutually agreed upon by, the parties to
a dispute, as described in Section 4.10(e)(v).

     Indemnified Party: as defined in Section 7.4.

     Indemnifying Party: as defined in Section 7.4.

     IRS: the Internal Revenue Service.

     Knowledge of the Company: the actual knowledge, after reasonable inquiry,
of (1) Donald Plumley, Mike Rogers, Dave Lapychak, Kevin Flynn, Rosana Bicego,
and Katherine M. Sheehan, (2) the Chief Executive Officer and Chief Financial
Officer of Seller and (3) David Thielman and Shannon Armstrong, but only with
respect to the time period during which each of them served as an employee of
the Company.

     Lease: the Lease, dated September 1, 2001, by and among the Harry Friedman
and Edith B. Friedman Revocable Living Trust Dated May 15, 1986, the William and
Susan L. Friedman Family Trust Dated August 8, 1984, and the Company, in respect
of the premises consisting of approximately 72,300 sq. ft. of office and
warehouse space located at 3800 Lakeville Highway, Petaluma, California.


5



--------------------------------------------------------------------------------




     Lien: any mortgage, pledge, hypothecation, right of others, claim, security
interest, encumbrance, lease, sublease, license, occupancy agreement, adverse
claim or interest, easement, covenant, encroachment, burden, title defect, title
retention agreement, voting trust agreement, interest, equity, option, lien,
right of first refusal, charge or other restrictions or limitations of any
nature whatsoever, including but not limited to such as may arise under any
Contracts.

     Litigation: any action, cause of action, claim, demand, suit, proceeding,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, by or before any court,
tribunal, arbitrator or other Governmental Authority.

     Material Adverse Effect: with respect to any party hereto, any event,
occurrence, fact, condition, change or effect that (i) is materially adverse to
the business, operations, results of operations, financial condition,
properties, assets or liabilities of such party, taken as a whole, or (ii) would
materially impair the ability of such party to perform its obligations hereunder
or under any Ancillary Documents to which it is a party; provided, however, that
in determining whether a Material Adverse Effect has occurred there shall be
excluded any effect on the referenced party the primary cause of which is (i)
any change in Applicable Law of general applicability or interpretations thereof
by any Governmental Authorities, (ii) any change in GAAP or regulatory
accounting requirements applicable to companies in the referenced party's
industry generally, (iii) general changes in conditions in the referenced
party's industry or in the global or United States economy or financial markets,
(iv) any change arising out of or attributable to the execution and delivery of
this Agreement, or the public announcement thereof, and (v) any action or
omission of the referenced party or any of its Subsidiaries taken with the prior
written consent of the other party to this Agreement in contemplation of the
Merger.

     Material Contracts: as defined in Section 3.1.15.

     Modified 338 Form: as defined in Section 4.10(e)(ii).

     New Insurance Policies: as defined in Section 4.12(b).

     Non-Competition Period: as defined in Section 4.14.

     Old Target: has the meaning set forth in the Treasury Regulations
promulgated under Section 338.

     Permits: all licenses, permits, franchises, registrations, approvals,
authorizations, consents, waivers, exemptions, releases, variances or orders of,
or filings with, or issued by, any Governmental Authority.

     Permitted Liens: (i) Liens for Taxes not yet due and payable or which are
being contested in good faith and by appropriate proceedings, (ii) carriers',
warehousemen's, mechanics', materialmen's, repairmen's and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
good faith, (iii) pledges and deposits made in the ordinary course of business
in compliance with workers' compensation, unemployment insurance and other
social security laws or regulations, (iv) deposits to secure the performance of
bids, trade contracts,

6



--------------------------------------------------------------------------------



leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (v) easements, rights-of-way, restrictions or other similar
encumbrances on Real Property that do not, individually or in the aggregate,
materially detract from the value of such Real Property or materially interfere
with the current use thereof, or (vi) Liens that, individually and in the
aggregate, do not and would not materially detract from the value of any of the
property or assets of the Company or materially interfere with the current use
thereof, excluding Liens arising from Indebtedness for Borrowed Money.

     Person: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, Governmental Authority
or other entity.

     Post-Closing Period: all taxable periods beginning after the Closing Date
and the portion beginning after the Closing Date of any Straddle Period.

     Post-Closing Seller Provided Coverage: as defined in Section 4.12(b).

     Pre-Closing Period: all taxable periods ending on or before the Closing
Date and the portion ending on the Closing Date of any Straddle Period.

     Prohibited Activities: as defined in Section 4.14.

     Proprietary Rights: as defined in Section 3.1.16.

     Purchase Price: as defined in Section 2.2.

     Real Property: the real property leased by the Company pursuant to the
Lease.

     Release: any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including without
limitation, the moving of any materials through, into or upon, any land, soil,
surface water, ground water or air, or otherwise entering into the environment.

     Section 338(h)(10) Election: an election under Section 338(h)(10) of the
Code (and any corresponding election under state, local, and foreign tax law)
with respect to the purchase and sale of the Shares pursuant to this Agreement.

     Seller: as defined in the first paragraph of this Agreement.

     Seller Damages: as defined in Section 7.3.

     Seller Deductible: as defined in Section 7.3.

     Seller Indemnitees: as defined in Section 7.3.

     Seller Sponsored Plan: as defined in Section 4.12(b).

     Seller 338 Tax: as defined in Section 8.1.


7



--------------------------------------------------------------------------------




     Shares: as defined in the Recitals hereto.

     Software: all computer programs, including all source code and object code
versions thereof, in any and all forms and media, whether recorded on paper,
magnetic media or other electronic or non-electronic media, and all
documentation relating thereto, including, but not limited to user manuals and
training materials.

     Straddle Period: a taxable period which begins before the Closing Date and
ends after the Closing Date.

     Subsidiary: each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing at least 50% of the outstanding combined voting power or other
equity interests.

     Survival Period: as defined in Section 7.1.

     Tax Payments: as defined in Section 8.2.

     Tax Returns: as defined in Section 3.1.9.

     Taxes: any federal, state, provincial, local, foreign or other income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
capital stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales (including, without limitation, bulk sales), use, goods and
services, excise, customs duties, transfer, conveyance, mortgage, registration,
stamp, documentary, recording, premium, severance, environmental real property,
personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers' compensation, payroll, health care, withholding, estimated or other
similar tax, levy, impost, fee, duty or other governmental charge or assessment
or deficiencies thereof (including, but not limited to, all interest and
penalties thereon and additions thereto, whether disputed or not) imposed by any
Governmental Authority or other taxing authority.

     338 Forms: as defined in Section 4.10(e)(ii).

     338 Tax: as defined in Section 8.1.

     338 Estimated Tax Payment: as defined in Section 8.2.

     338 Tax Payment: as defined in Section 8.1.

     Treasury Regulations: the regulations prescribed under the Code.


8



--------------------------------------------------------------------------------



ARTICLE 2

PURCHASE AND SALE OF SHARES



     2.1     Agreement to Purchase and Sell. Upon the terms and conditions set
forth herein, at the Closing, the Seller shall sell, assign and transfer to the
Buyer, and the Buyer shall purchase from the Seller, all of the Shares, free and
clear of all Liens.

     2.2     Purchase Price. The aggregate purchase price for the Shares of
forty-nine million two hundred thousand dollars ($49,200,000) (the "Purchase
Price") shall be payable at the Closing by wire transfer of immediately
available funds to an account designated by the Seller.

     2.3     Closing. The closing of the sale and purchase of the Shares (the
"Closing") shall take place at the offices of Bond, Schoeneck & King, PLLC, 111
Washington Avenue, Albany NY 12210-2211, at 10:00 A.M. Eastern Time, on February
15, 2005 or, in the event that any conditions have not been satisfied or waived
on such date, on the third Business Day after the conditions to each party's
obligations hereunder (other than receipt of closing deliveries) have been
satisfied or waived, or such other time and place upon which the parties may
agree. The date on which the Closing actually occurs is herein referred to as
the "Closing Date."

     2.4     Delivery of Shares. At the Closing, the Seller shall deliver to the
Buyer, free and clear of any Liens, one or more certificates representing in the
aggregate all of the Shares, duly endorsed in blank or accompanied by stock
powers duly executed in blank by the Seller, and accompanied by all requisite
stock transfer stamps, if any.



ARTICLE 3

REPRESENTATIONS AND WARRANTIES



     3.1     Representations and Warranties of the Seller and the Company.
Except as otherwise set forth in the Schedules to this Agreement, the Seller and
the Company, jointly and severally, hereby represent and warrant to the Buyer as
follows (the disclosures in any section or subsection of the Schedules shall
qualify each other sections and subsections in this Article 3 to the extent it
is reasonably apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections):

               3.1.1     Authorizations, etc. The Seller and the Company each
has full power and authority to execute and deliver this Agreement and the
Ancillary Documents to which each is or will be a party, to perform fully its
obligations hereunder or thereunder, and to consummate the transactions
contemplated hereby and thereby. Except as set forth in Schedule 3.1.1, all
actions, authorizations and consents required by any Applicable Law for the
execution, delivery and performance by the Seller or the Company of this
Agreement and each of the Ancillary Documents to which each is or will be a
party, and the consummation of the transactions contemplated thereby, have been
properly taken or obtained. The Seller and the Company have duly executed and
delivered this Agreement and, on the Closing Date, will have duly executed and
delivered each of the Ancillary Documents to which the Seller and the Company
are a party. This Agreement constitutes, and on the Closing Date each of such
Ancillary Documents will

9



--------------------------------------------------------------------------------



constitute, the legal, valid and binding obligations of the Seller and the
Company enforceable against each in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditors' rights generally and general principles of
equity.

          3.1.2     Title to Shares. The Seller owns beneficially and of record,
free and clear of any Liens, the Shares. The Shares constitute, and at all times
from the date hereof to and including the Closing Date will constitute, the only
shares of capital stock of the Company issued and outstanding. The delivery of a
certificate or certificates at the Closing representing the Shares in the manner
provided in Section 2.4 will transfer to Buyer good and valid title to the
Shares, free and clear of any Liens.

          3.1.3     Corporate Status. (a) The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

                                        (b) The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full corporate power and authority to carry on its business and
to own or lease and to operate its properties as and in the places where its
business is conducted and such properties are owned, leased or operated.

                                        (c) The Company is duly qualified or
licensed to do business and is in good standing in each of the jurisdictions
specified in Schedule 3.1.3(c), which are the only jurisdictions in which the
operation of the Business or the character of the properties owned, leased or
operated by it in connection with the Business makes such qualification or
licensing necessary, except where the failure to obtain such qualification or
licensing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Company.

                                         (d) The Seller has delivered or made
available to the Buyer complete and correct copies of the certificate of
incorporation and by-laws of the Company as amended through, and in full force
and effect on, the date hereof. The books of account, minute books and other
records of or pertaining to the Company, all of which have been made available
to the Buyer, are accurate and complete, except where the failure to be so
accurate and complete, would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on the Company. The books of
account, minute books and other records of or pertaining to the Company have
been maintained in accordance with sound business practices and the requirements
of Section 13(b)(2) of the Exchange Act (regardless of whether the Company is
subject to that Section), including the maintenance of an adequate system of
internal controls, except where the failure to be so maintained would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. Each material transaction of the Company is
properly and accurately recorded on the books and records of the Company, and
each document (including any agreement, invoice or receipt) on which entries in
such books and records are based is accurate and complete in all material
respects. The minute books of the Company contain in all material respects
accurate and complete records of all corporate actions taken by the
stockholder(s) and directors of the Company and no such action has been taken
for which minutes have not been prepared and are not contained in such minute

 

10



--------------------------------------------------------------------------------



books. At the time of Closing, all of those books and records will be in the
possession of the Company.

          3.1.4     No Subsidiaries. The Company has no subsidiaries and no
ownership interest in any corporation, joint venture, trust, partnership,
limited liability company, or any other entity.

          3.1.5     Capitalization. The authorized capital stock of the Company
consists of 3,000 shares of Common Stock, of which 100 shares are issued and
outstanding. All of the Shares have been duly authorized and validly issued and
are fully paid and nonassessable. There are no (i) options, warrants, calls,
preemptive rights, subscriptions or other rights, convertible securities,
agreements or commitments of any character obligating the Company or the Seller
to issue, transfer or sell any shares of capital stock, options, warrants, calls
or other equity interest of any kind whatsoever in the Company or securities
convertible into or exchangeable for such shares or equity interests, (ii)
contractual obligations of the Company or the Seller to repurchase, redeem or
otherwise acquire any capital stock or equity interest of the Company, or (iii)
voting trusts, proxies or similar agreements to which the Company or the Seller
is a party with respect to the voting of the capital stock of the Company.

          3.1.6     No Conflicts, etc.  (a) The execution, delivery and
performance by the Seller and the Company of this Agreement and the Ancillary
Documents to which either is or will be a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (with or
without the giving of notice, the lapse of time, or both): conflict with;
contravene; result in a violation or breach of; result in a default under; give
rise to a right of, acceleration, amendment, cancellation, modification,
termination or vesting under; result in a decreased right of the Company or
obligation of any other Person under; result in an increased or additional
obligation of the Company or right of any other Person under (i) assuming the
receipt of all requisite Governmental Approvals for the transactions
contemplated by this Agreement, any Applicable Law, (ii) the articles or
certificate of incorporation or by-laws of the Seller or the Company, (iii)
except as set forth in Schedule 3.1.6(a), any Material Contract to which the
Seller or the Company is a party or by which the Seller or the Company or any of
its material properties or assets may be bound or affected.

                      (b) Except as specified in Schedule 3.1.6(b), no
Governmental Approval or other Consent is required to be obtained or made by the
Seller or the Company in connection with the execution and delivery of this
Agreement and the Ancillary Documents to which each is a party, or the
consummation of the transactions contemplated hereby and thereby, except where
the failure to obtain such Governmental Approval or Consent would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company.

          3.1.7     Financial Statements. The Seller has previously delivered or
made available to the Buyer complete and correct copies of audited financial
statements of the Company for the two-year periods ending May 25, 2003 and May
30, 2004, the unaudited financial statements of the Company for the three-month
period ended August 29, 2004, and the unaudited balance sheet of the Company as
of November 28, 2004 (collectively, the "Financial Statements"). The Financial
Statements were prepared in accordance with GAAP applied on a

11



--------------------------------------------------------------------------------



consistent basis during the periods involved and fairly present, in all material
respects, the financial position of the Company as of the respective dates
thereof and the results of operations and cash flows for the respective periods
then ended, except that the Financial Statements may not contain all footnotes
required by GAAP and the interim Financial Statements may be subject to normal
and recurring year-end adjustments, none of which adjustments, in the aggregate
or individually, are material. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management's general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

          3.1.8     Absence of Undisclosed Liabilities; Off-Balance Sheet
Transactions. To the Knowledge of the Company, the Company has no material
liabilities or obligations of a nature required to be disclosed on a balance
sheet prepared in accordance with GAAP, whether known, absolute, accrued,
contingent or otherwise and whether due or to become due, except (a) as and to
the extent disclosed, provided or reserved for in the unaudited balance sheet
(the "Balance Sheet") of the Company as of November 28, 2004, included in the
Financial Statements and (b) for liabilities and obligations that (i) were
incurred after the date of the Balance Sheet in the ordinary course of business;
(ii) individually and in the aggregate would not reasonably be expected to have
a Material Adverse Effect on the Company; and (iii) do not and will not
materially impair the ability of the Company, in the aggregate, to conduct the
Business from and after the Closing substantially in the same manner as before
the Closing. The Company has no "off-balance sheet arrangements" (as defined in
Item 303(a)(4) of Regulation S-K promulgated under the Exchange Act), which the
Company would be required to disclose under Item 303(a) of Regulation S-K if the
Company were subject to the periodic reporting requirements of the Exchange Act.

          3.1.9     Taxes.  (a) The Seller or the Company has timely filed with
the appropriate taxing authorities all returns and reports in respect of Taxes
(the "Tax Returns") required to be filed by each of them in respect of the
Business (taking into account any extension of time to file granted with respect
thereto). The information on such Tax Returns is complete and accurate in all
material respects. The Seller or the Company has paid on a timely basis all
Taxes (whether or not shown on any Tax Return) due and payable in respect of the
Business. There are no Liens for Taxes (other than for current Taxes not yet due
and payable) upon the assets of the Company.

                             (b) Except as disclosed on Schedule 3.1.9(b), no
unpaid (or unreserved in accordance with GAAP applied on a consistent basis)
deficiencies for Taxes have been claimed, proposed or assessed by any taxing
authority or other Governmental Authority with respect to the Company for any
Pre-Closing Period and, to the Knowledge of the Company, there are no pending
audits, investigations or claims for or relating to any liability in respect of
Taxes of the Company, nor has the Company been notified of any request for such
an audit, investigation or claim. Except as disclosed on Schedule 3.1.9(b), the
Company has not requested any extension of time within which to file any
currently unfiled returns in respect of any Taxes

12



--------------------------------------------------------------------------------



of the Business. No extension of a statute of limitations relating to any Taxes
is in effect with respect to the Business.

                                   (c) (1) The Seller or the Company has made or
will make provision for all Taxes payable by it with respect to the Business for
any Pre-Closing Period which are not payable prior to the Closing Date; (2) the
provisions for such Taxes with respect to the Company for the Pre-Closing Period
are adequate to cover all such Taxes with respect to such period; (3) the Seller
or the Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, shareholder or other third party with respect to the
Business; (4) the Company is not liable for Taxes of any other Person, or is
currently under any contractual obligation to indemnify any Person with respect
to Taxes, or is a party to any tax sharing agreement or any other agreement
providing for payments by the Company with respect to Taxes; and (5) Schedule
3.1.9(c)(5) contains a list of all jurisdictions in the Seller or the Company
files Tax Returns in respect of the Business.

                                   (d) In connection with the transaction
contemplated by this Agreement, the Company has not made any payments, is not
obligated to make any payments, and is not a party to any agreement that could
obligate the Company to make any payments that will not be deductible by reason
of section 280G of the Code.

          3.1.10     Absence of Changes. Except as set forth in Schedule 3.1.10,
since the date of the Balance Sheet, there have not been any changes in the
financial condition or results of operations of the Company, except for any
changes that would not reasonably be expected to result in a Material Adverse
Effect on the Company. Without limiting the generality of the foregoing, except
(i) as set forth in Schedule 3.1.10, (ii) as may be required to comply with
Material Contracts, or (iii) as may be reasonably required to satisfy the
condition in Section 5.1.5, since the date of the Balance Sheet, neither the
Company nor with respect to the Business, the Seller have taken any of the
following actions (or permitted any of the following events to occur):

                                  (a) declared, set aside, made, set a record
date for or paid any dividend or other distribution in respect of its capital
stock or otherwise purchased or redeemed, directly or indirectly, any shares of
its capital stock;

                                  (b) issued or sold any shares of any class of
its capital stock or other ownership interest, or any securities convertible
into or exchangeable for any such shares or interest, or issued, sold, granted
or entered into any subscription, options, warrants, conversion or other rights,
agreements, commitments, arrangements or understandings of any kind,
contingently or otherwise, to purchase or otherwise acquire any such shares or
interest or any securities convertible into or exchangeable for any such shares
or interest;

                                   (c) incurred any material obligation or
liability except current liabilities for trade or business obligations incurred
in connection with the purchase of goods or services in the ordinary course of
business;


13



--------------------------------------------------------------------------------



                                    (d) discharged or satisfied any Lien, other
than those required to be discharged or satisfied, or paid any obligation or
liability, absolute, accrued, contingent or otherwise, whether due or to become
due, other than (i) current liabilities shown on the Balance Sheet, (ii) current
liabilities incurred since the date thereof in the ordinary course of business,
and (iii) scheduled payments of principal or interest on any Indebtedness for
Borrowed Money through the Closing Date;

                                    (e) subjected any of the Assets to any Lien
other than any Permitted Lien;

                                    (f) sold, transferred, leased to others or
otherwise disposed of any of the Assets, except in the ordinary course of
business or fixed assets having an aggregate value of less than $250,000, or
canceled or compromised any debt or claim in excess of $100,000 in each case or
$250,000 in the aggregate, or waived or released any right of substantial value,
except in the ordinary course of business;

                                    (g) received any written notice of
termination of any Material Contract;

                                    (h) suffered any damage, destruction or loss
(whether or not covered by insurance) in excess of $250,000 to any of its
assets;

                                    (i) changed in any material respect its tax
or accounting practices, policies or principles except as required by any
Applicable Law or GAAP;

                                    (j) granted or committed to grant any
increase in any remuneration (including salary, incentive, change in control,
retention or severance compensation or benefits) of any current or former
employee making more than $100,000 per annum in base salary, or any director or
officer of the Company, other than in the ordinary course of business consistent
with past practice, or, except as contemplated by Section 4.12, established,
amended, or terminated any Company Benefit Plan;

                                    (k) made or committed to make any capital
expenditures or capital additions or improvements in excess of an aggregate of
$250,000, except for capital expenditures or capital additions or improvements
made in the ordinary course of business or contemplated by an approved budget of
the Company;

                                    (l) instituted, settled or agreed to settle
any litigation, action or proceeding before any Governmental Authority relating
to the Company, other than in the ordinary course of business;

                                    (m) transferred or granted any material
rights or licenses under, or entered into any settlement regarding the
infringement of, its Proprietary Rights or entered into any licensing or similar
agreements or arrangements with respect thereto (other than any shrink-wrap
Software license);

                                    (n) accelerated or delayed the payment of
accounts payable, or the collection of accounts receivable of the Company, other
than in the ordinary course of business;


14



--------------------------------------------------------------------------------



                                     (o) received any written notice from any
material customer or supplier of an intention to discontinue or change in any
material respect the terms of its relationship with the Company; or

                                     (p) made a commitment to take any of the
foregoing actions.

          3.1.11     Litigation. Except as disclosed on Schedule 3.1.11, there
is no Litigation pending or, to the Knowledge of the Company, threatened in
writing, against the Company or its assets, and there is no Litigation pending,
or to the Knowledge of the Company, threatened in writing, against the Seller or
the Company seeking to prevent, hinder or delay the transactions contemplated by
this Agreement or any of the Ancillary Documents. No citations, fines or
penalties have been asserted in writing against the Company under any Applicable
Law which remain outstanding, except for traffic citations or where any
citations, fines or penalties would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company. There
are no outstanding orders, judgments, decrees or injunctions issued by any
Governmental Authority against the Company.

           3.1.12     Governmental Approvals. Schedule 3.1.12 sets forth all
Governmental Approvals used in the Business or otherwise material to the conduct
of the Business. All such Governmental Approvals have been duly obtained and are
in full force and effect, and the Company is in compliance with each such
Governmental Approval, except where the failure of any such Governmental
Approval to be so obtained or in full force and effect, or the failure of the
Company to be in compliance with any such Governmental Approval, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company.

           3.1.13     Compliance with Laws. The Company is in compliance with
all Applicable Laws, except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. The Company has not received any written notice
alleging any violation or breach of, or failure to be in compliance with, any
Applicable Law that has not been cured or waived. The Company holds and has
maintained all Permits applicable to the Business required by Applicable Law,
except where the failure to obtain or maintain such Permits would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. The Company is in compliance with the terms of
such Permits, except where the failure to so comply would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company. No proceeding is pending, or to the Knowledge of the Company,
threatened to revoke or limit any Permit.

          3.1.14     Title to Assets. Except as disclosed on Schedule 3.1.14,
the Company has good and marketable title to all of the material tangible and
intangible assets owned by it, free and clear of any Liens other than Permitted
Liens. Except as disclosed on Schedule 3.1.14, the Company owns, leases,
licenses or otherwise has the contractual right to use all of the assets used in
or necessary for the conduct of the Business as currently conducted, except
where the failure to so own, lease, license or possess such right would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company.

15



--------------------------------------------------------------------------------



          3.1.15     Contracts. Schedule 3.1.15 sets forth a true and complete
list, and the Seller has provided access to the Buyer the complete copies
(including all amendments and extensions thereof) or, if oral, an accurate and
complete description of all material terms, of each of the following to which
the Company is a party or is otherwise bound (each, a "Material Contract"):

                                       (i) all loan agreements, indentures,
mortgages, notes, installment obligations, capital leases, or other agreements
or instruments relating to Indebtedness for Borrowed Money (or guarantees
thereof);

                                       (ii) all continuing contracts or
commitments for the future purchase, sale or manufacture of products, materials,
supplies, equipment, or services requiring payment to or from the Company in an
amount in excess of $250,000 per annum which are not terminable on 90 days' or
less notice without material cost or other material liability;

                                       (iii) all lease and other agreements
pertaining to the Real Property;

                                       (iv) all collective bargaining,
employment, severance and other agreements requiring change of control or
parachute payments from the Company, or any other type of contract or
understanding between the Company and any of its officers, directors,
consultants, or employees, other than pursuant to a Company Benefit Plan
disclosed on Schedule 3.1.20(a), which is not terminable by the Company upon 30
days' or less notice without cost or other liability;

                                        (v) all joint venture, partnership or
other contracts involving a sharing of profits, losses, costs or liabilities by
the Company with any other Person;

                                        (vi) all agreements containing covenants
that in any way purport to restrict the business activity of the Company or
limit the freedom of the Company to engage in any line of business or to compete
with any Person; and

                                        (vii) any other agreement, the
performance of which would reasonably be expected to have a Material Adverse
Effect on the Company.

          Except as disclosed on Schedule 3.1.15, the Company is not in material
default, and to the Knowledge of the Company, no other party is in material
default, under any Material Contract and no event has occurred which (after
notice or lapse of time or both) would become a breach or default under, or
would otherwise permit modification, cancellation, acceleration or termination
of, any Material Contract or would result in the creation of or right to obtain
any Lien upon, or any Person obtaining any right to acquire, any assets, rights
or interests of the Company. Except as disclosed on Schedule 3.1.15: (i) each
Material Contract is in full force and effect and is a valid and binding
obligation of the Company and, to the Knowledge of the Company, the other
parties thereto; and (ii) the Company has not received written notice from any
party to a Material Contract that such party intends either to modify, cancel or
terminate a Material Contract.


16



--------------------------------------------------------------------------------



          3.1.16     Proprietary Rights.

                           (a) Except as set forth on Schedule 3.1.16(a), the
Company owns or possesses licenses or other rights to use all trademarks, trade
and business names, internet domain names, service marks, service names,
copyrights, customer lists, trade secrets and inventions (whether or not
patentable) (collectively, "Proprietary Rights") that are necessary to the
conduct of the Business as currently conducted. To the Knowledge of the Company,
all Proprietary Rights are valid and enforceable and no assertions have been
made with respect to the validity, enforceability, or ownership of the
Proprietary Rights.

                           (b) Schedule 3.1.16(b) sets forth a true and complete
list of all registered trademarks, trade names, service marks, service names,
internet domain names, copyrights and patents included in the Proprietary Rights
of the Company (identifying which are owned and which are licensed), including
all United States, state and foreign registrations or applications for
registration thereof and all agreements relating thereto.

                           (c) Except as disclosed in Schedule 3.1.16(c), to the
Knowledge of the Company, the Company is not required to pay any royalty,
license fee or similar compensation in connection with the conduct of the
Business as currently conducted.

                           (d) To the Knowledge of the Company, no claims have
been asserted by any Person alleging that the Company infringed upon the
Proprietary Rights of any other Person. To the Knowledge of the Company, the
Company does not infringe upon the Proprietary Rights of any other person.

                          (e) To the Knowledge of the Company, no Person is
infringing upon its Proprietary Rights.

                          (f) Except as set forth in Schedule 3.1.16(f), neither
the Company nor Seller has granted to any third party any license or right to
the commercial use of any Proprietary Rights of the Business as currently
conducted.

          3.1.17     Real Property.  (a) Except for the Lease and except as
disclosed on Schedule 3.1.17(a), the Company is not a party to any real property
leases, subleases or occupancy agreements pursuant to which the Company is the
lessee, sublessee, licensee or occupant of any real property. The Lease is in
full force and effect and, to the Knowledge of the Company, neither the Company
nor the lessor is in material default thereunder. The Company does not own any
real property.

                         (b) To the Knowledge of the Company, (i) all buildings
and improvements which in part comprise the Real Property comply in all material
respects with all size, height, set back, use and other zoning restrictions and
regulations applicable thereto, including, without limitation, the parking space
requirements of all applicable zoning ordinances and regulations and (ii) the
Company or its landlord has obtained all licenses, permits, approvals,
certificates, and other authorizations required by applicable Laws for the use
and occupancy of the Real Property as it is currently being utilized, except
where the failure to obtain such licenses, permits, approvals, certificates or
other authorizations would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company.


17



--------------------------------------------------------------------------------




          3.1.18     Environmental Matters. Except as disclosed in Schedule
3.1.18:

                      (a) During the period that the Company has owned, leased
or operated any properties or facilities, it has not Released, or participated
in or authorized the Release or threatened Release of Hazardous Substances on,
from or under such properties or facilities in violation of applicable
Environmental Law, except where such Release or threatened Release would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. To the Knowledge of the Company, there has not
been any disposal or Release or threatened Release of Hazardous Substances on,
from or under any of such properties or facilities, at any time prior to the
Company or any Subsidiary having taken possession of any of such properties or
facilities.

                      (b) The operations of the Company are in compliance with
applicable Environmental Law, except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. During the time that the Company has owned or
leased its properties and facilities, the Company has not used, generated,
manufactured or stored on, under or about such properties or facilities or
transported or arranged for disposal to or from such properties or facilities,
any Hazardous Substances in violation of applicable Environmental Law, except
where such violation would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company.

                     (c) During the time that the Company has owned or leased
its properties and facilities, there has been no litigation brought or, to the
Knowledge of the Company, threatened against the Company by, or any settlement
reached the Company with, any party or parties alleging the presence, disposal,
Release or threatened Release of any Hazardous Substances on from or under any
of such properties or facilities.

                     (d) Schedule 3.1.18(d) lists all Permits held by the
Company in order to comply with Environmental Laws. The Company has obtained all
Permits required by Environmental Law necessary to enable it to conduct its
business and the Company is in compliance with the Permits, except where the
failure to obtain, or comply with, such Permits would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company. The Company previously has furnished or made available to the Buyer
accurate, true, and complete copies of any and all environmental audits or risk
assessments, site assessments, documentation regarding on- or off-site disposal
of Hazardous Substances or Release of Hazardous Substances, spill control plans,
and all other material correspondence, documents or communications with any
Governmental Authority or other entity regarding the foregoing, that the Company
currently has in its possession, or otherwise exists to the knowledge of the
Company (in which case, the Company has previously disclosed the existence of
such documents and the identity of the party possessing the same, if known).

          3.1.19     Employees, Labor Matters, etc. The Company is not a party
to or bound by any collective bargaining agreement, and there are no labor
unions or other organizations representing or, to the Knowledge of the Company,
purporting or attempting to represent any employee of the Company. No strike,
slowdown, picketing, work stoppage, concerted refusal to work overtime or other
similar labor activity with respect to any current employee of the

18



--------------------------------------------------------------------------------



Company is currently ongoing or, to the Knowledge of the Company, has been
threatened since January 1, 2002. The Company has complied in all material
respects with all applicable provisions of Applicable Law pertaining to the
employment or termination of employment of any Person, including, without
limitation, all such Applicable Laws relating to labor relations, equal
employment, fair employment practices, entitlements, prohibited discrimination,
immigration status, Tax information reporting, Employment and Withholding Taxes
or other similar employment practices or acts.

          3.1.20     Employee Benefit Plans and Related Matters.  (a) Schedule
3.1.20(a) sets forth a true and complete list of each Company Benefit Plan.

                              (b) Each Company Benefit Plan intended to be
qualified under section 401(a) of the Code, and the trust (if any) forming a
part thereof, has received a favorable determination letter from the IRS as to
its qualification under the Code and to the effect that each such trust is
exempt from taxation under section 501(a) of the Code, and, to the Knowledge of
the Company, no fact or circumstance exists that could reasonably be expected to
result in the revocation of such favorable determination letter or to adversely
affect the tax-exempt status of such Company Benefit Plan.

                              (c)     (i) Except as set forth in Schedule
3.1.20(c), no Company Benefit Plan is or was subject to Title IV of ERISA or
section 412 of the Code. Each ERISA Affiliate Plan subject to section 412 of the
Code or section 302 of ERISA meets the minimum funding requirements of those
sections. No Company Benefit Plan or ERISA Affiliate Plan is or was a
"multiemployer pension plan" (within the meaning of section 4001(a)(3) of ERISA)
or a "multiple employer welfare arrangement" (within the meaning of section
3(40) of ERISA).

                                      (ii) The Company has not incurred, and no
fact exists that reasonably could be expected to result in, the Company
incurring any liability as a result of a termination, withdrawal, or funding
waiver with respect to any ERISA Affiliate Plan subject to Title IV of ERISA or
Section 412 of the Code.

                                      (iii) Except as set forth on Schedule
3.1.20(c), each of the Company Benefit Plans has been established, operated, and
administered in all material respects in accordance with its terms and in
compliance with all Applicable Laws. There are no pending or, to the Knowledge
of the Company, threatened claims, examinations, investigations, proceedings, or
actions by or on behalf of any of the Company Benefit Plans, by any Governmental
Authority, by any Person or otherwise involving any such Company Benefit Plan or
the assets of any Company Benefit Plan (other than routine claims for benefits)
that could reasonably be expected to result in any liability to the Company or
any of its officers or directors, and, to the Knowledge of the Company, there
exist no facts that after notice or lapse of time or both reasonably could be
expected to give rise to any such claim, examination, investigation, proceeding,
or action.

                                      (iv) All contributions, premiums and
expenses payable to or in respect of any Company Benefit Plan or the operation
or administration thereof that relate to or arose with respect to any period on
or prior to the date hereof have been paid or will be adequately accrued on the
Balance Sheet.


19



--------------------------------------------------------------------------------




                                        (v) Except as disclosed on Schedule
3.1.20(c)(v), the consummation of the transactions contemplated by this
Agreement or any of the Ancillary Documents will not result in (x) the
entitlement of any Person to severance pay, transaction bonuses, or similar
contingent payments, (y) an increase in the amount of compensation or benefits
of any Person, or (z) the acceleration of the vesting or timing of payment of
any compensation or benefits payable to or in respect of any Person.

                                        (vi) The Seller has provided the Buyer
with true and complete copies of all Company Benefit Plans and, upon the Buyer's
request, any documents related thereto or to any ERISA Affiliate Plan.

                                        (vii) Except as disclosed on Schedule
3.1.20(c)(vii), no Company Benefit Plan provides medical, surgical,
hospitalization, death, or similar benefits (whether or not insured) for current
or former employees, directors, officers, agents, consultants, independent
contractors, contingent workers, or leased employees of the Company, or any of
their dependents, spouses, domestic partners, or beneficiaries, for periods
extending beyond their termination of employment or other termination of
service, other than COBRA coverage and only to the extent required by COBRA.

                                         (viii) Schedule 3.1.20(c)(viii)
contains in all material respects an accurate and complete record of the
employment or service histories of Company employees, independent contractors,
contingent workers and leased employees, including their hours of service
required to be credited pursuant to Section 4.12, and the common-law employee or
independent contractor status of all individuals engaged by the Company are
accurately reflected in the records of the Company.

          3.1.21     Related Party Transactions. Except as set forth on Schedule
3.1.21, neither the Seller nor any of its Affiliates (i) has been since January
1, 2003 or is involved in any business arrangement or relationship with the
Company that is material to the Business, (ii) owns any property or right,
tangible or intangible, which is used in and material to the Business, or (iii)
owes any money to, or is owed any money by, the Company.

          3.1.22     Insurance. Schedule 3.1.22 sets forth a true and correct
list of all insurance policies maintained by or for the benefit of the Company,
including fire and extended coverage and casualty, liability and other forms of
insurance. The Company, or the Seller on behalf of the Company, maintains in
full force and effect insurance policies covering the Company's insurable
business risks and liabilities in adequate amounts to provide reasonable
protection for the business of and the properties owned and used by the Company.
Schedule 3.1.22 also contains a list and brief description of all potential
claims, claims, damages, injuries, occurrences, losses, and lawsuits for which
the Company, or any person on its behalf, has provided notice to any insurer or
otherwise sought coverage under any insurance policy or program identified in
Schedule 3.1.22, provided such claim is (i) outstanding or (ii) was made within
the last twelve months. The Seller and the Company have complied with each such
insurance policy and program and have not failed to give any notice or present
any claim thereunder in a due and timely manner which failure could reasonably
be expected to result in a loss or forfeiture of any material right thereunder.

20



--------------------------------------------------------------------------------



          3.1.23     Accounts Receivable. All accounts receivable of the Company
that are reflected on the Financial Statements or on the accounting records of
the Company as of the Closing Date (collectively, "Accounts Receivable")
represent or will represent valid obligations arising from sales actually made
or services actually performed in the ordinary course of business. Except as set
forth on Schedule 3.1.23, there is no contest, claim or right of set-off, other
than returns in the ordinary course of business, under any Contract with an
obligor of any Accounts Receivable relating to the amount or validity of such
Accounts Receivable.

          3.1.24     Product and Service Warranties. Set forth on Schedule
3.1.24 are copies of the standard forms of warranty offered by the Company to
third parties with respect to each of the products marketed by the Company at
any time since January 1, 2002. Since January 1, 2002, the Company has not
offered or extended any warranty to third parties with respect to the products
manufactured by the Company, other than the standard forms of warranty set forth
on Schedule 3.1.24, except where such extension would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company.

           3.1.25     Bank Accounts. Set forth on Schedule 3.1.25 is a list of
the names and locations of all financial institutions at which the Company
maintains a checking, savings, deposit or securities account, or a safety
deposit box or other deposit or safekeeping arrangement, and the name number or
other means of identification of each such account and arrangement.

          3.1.26     Brokers, Finders, etc. All negotiations relating to this
Agreement and the transactions contemplated hereby, have been carried on without
the participation of any Person acting on behalf of the Company or the Seller or
their respective Affiliates in such manner as to give rise to any valid claim
against the Buyer or the Company for any brokerage or finder's commission, fee
or similar compensation.

          3.1.27     Commercial Relationships. Schedule 3.1.27 lists the names
and addresses of the five (5) largest customers and the five (5) largest
suppliers (measured in each case by dollar volume of purchases or sales during
the last completed fiscal year) of the Company and the dollar amount of
purchases or sales which each such customer or supplier represented during the
last completed fiscal year. To the Company's knowledge, its relationships with
its customers, suppliers, distributors, collaborators, licensors, and licensees
are generally good commercial working relationships. During the last 12 months,
no such entity has canceled or otherwise terminated its relationship with the
Company or has materially altered its relationship with the Company. The Company
has not received any written threat or notice from any such entity, to
terminate, cancel, or otherwise materially modify its relationship with the
Company. No customer of the Company has any right to any credit or refund for
products sold or services rendered or to be rendered by the Company pursuant to
any agreement, understanding, or practice of the Company other than pursuant to
the normal course return policy of the Company described in Schedule 3.1.27.

          3.1.28     Inventories. All inventory pertaining to the Business
reflected on the Balance Sheet is usable and saleable in the ordinary course of
business, except for excess and obsolete items and items of below-standard
quality, all of which have been written-off or

21



--------------------------------------------------------------------------------



written-down to net realizable value on the Balance Sheet. All inventories not
written-off have been priced at the lower of cost or market value on a first-in,
first-out basis.

          3.1.29     Product Liability. Except as set forth on Schedule 3.1.29:
(a) there are no material defects in the design or manufacture of any of the
products sold by the Company; (b) the Company has not initiated a recall of any
of the products sold by the Company during the last three years; and (c) during
the last three years, the Company has not received any written, oral, or other
notice of a claim, and, to the Knowledge of the Company, there is no anticipated
or threatened claim against the Company alleging a design or manufacturing
defect in the products sold the Company, in each case, excluding any and all
requests for product returns in the ordinary course of business which have not
had and are not expected to result in a Material Adverse Effect.

          3.1.30     Disclosure. No representation or warranty of the Company or
the Seller in this Agreement and no statement in the Schedules contains any
material untrue statement or omits to state a material fact necessary to make
the statements herein or therein, in light of the circumstances in which they
were made, not misleading.

     3.2     Representations and Warranties of the Buyer. The Buyer represents
and warrants to the Seller as follows:

          3.2.1     Corporate Status; Authorization, etc. The Buyer is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Buyer has the corporate power and authority
to execute and deliver this Agreement and the Ancillary Documents to which it is
or will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Ancillary Documents to which it will be a
party, and the consummation of the transactions contemplated hereby or thereby
have been duly authorized by all requisite corporate action of the Buyer. The
Buyer has duly executed and delivered this Agreement and on the Closing Date
will have duly executed and delivered the Ancillary Documents to which the Buyer
will be a party. This Agreement is, and on the Closing Date each of the
Ancillary Documents to which the Buyer will be a party will be, valid and
legally binding obligations of the Buyer, enforceable against the Buyer in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and general principles of equity.

          3.2.2     No Conflicts, etc. The execution, delivery and performance
by the Buyer of this Agreement and the Ancillary Documents to which it will be a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not conflict with or result in a violation of or a default under
or give rise to a right of acceleration, termination or vesting under (with or
without the giving of notice or the lapse of time, or both) (i) the certificate
of incorporation or by-laws of the Buyer, (ii) any Applicable Law applicable to
the Buyer or any Affiliate thereof or any properties or assets of such Buyer or
Affiliate or (iii) any material contract, agreement or other instrument
applicable to the Buyer or any Affiliate thereof or any of their respective
properties or assets.

22



--------------------------------------------------------------------------------



          3.2.3     Governmental Approvals. Schedule 3.2.3 sets forth all
Governmental Approvals required on the part of the Buyer to consummate the
transactions contemplated by this Agreement and the Ancillary Documents, except
where the failure to obtain such Governmental Approvals would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Buyer. The Buyer is qualified to obtain, and there are no conditions in
existence which could reasonably be expected to delay, impede or condition the
receipt by the Buyer of the required Governmental Approvals.

          3.2.4     Brokers, Finders, etc. All negotiations relating to this
Agreement and the transactions contemplated hereby have been carried on without
the participation of any Person acting on behalf of the Buyer or its Affiliates
in such manner as to give rise to any valid claim against the Seller for any
brokerage or finder's commission, fee or similar compensation.

          3.2.5     Financial Arrangements of the Buyer. The Buyer has an
adequate amount of cash on hand to pay the Purchase Price and the payment
contemplated by Article 8.

          3.2.6     Securities Law Matters. The Buyer is acquiring the Shares
for its own account and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended. The Buyer has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the Shares and to understand the risks
of and other consideration relating to its purchase of the Shares.



ARTICLE 4


COVENANTS


     4.1     Conduct of Business. From the date hereof to the Closing, except as
expressly permitted or required by this Agreement or as otherwise consented to
by the Buyer in writing, the Seller agrees to use its commercially reasonable
efforts to cause the Company to (i) carry on the Business in the ordinary
course, in substantially the same manner as heretofore conducted, and to
preserve intact in all material respects the present business organization of
the Company, maintain the properties thereof in good operating condition and
repair, keep available the services of the present officers and significant
employees thereof, and preserve the relationship with customers thereof,
suppliers thereof and others having business dealings with the Company; and (ii)
not take any action or omit to take any action, which action or omission would
result in a breach of any of the representations and warranties of the Seller
and the Company set forth herein that would entitle the Buyer to terminate this
Agreement under Section 6.1. Without limiting the generality of the foregoing,
except (i) as set forth on Schedule 4.1, (ii) as may be required by any Material
Contract, or (iii) as may be reasonably required to satisfy the condition set
forth in Section 5.1.5, neither the Company, nor with respect to the Business,
the Seller, shall, without the written consent of Buyer (which consent shall not
be unreasonably withheld, delayed or conditioned):

          (i) authorize, issue, sell or transfer any capital stock of the
Company or any other securities of the Company, including any securities
convertible or exercisable into or exchangeable for any capital stock or other
securities of, or any warrants, options or other rights to acquire any capital
stock or other securities of the Company;

23



--------------------------------------------------------------------------------



          (ii) change or authorize any change in the charter or by-laws of the
Company;

          (iii) declare or pay any dividend on, or make any other distribution
with respect to, any securities of the Company;

          (iv) acquire (whether by merger, consolidation, recapitalization or
otherwise) the shares of capital stock or any other equity interest in, or a
substantial portion of the assets of, any Person and/or any division or business
thereof, or otherwise acquire any assets (other than inventory and other assets
in the ordinary course of business) in any amount, individually or in the
aggregate, that is material to the Company;

          (v) incur any Indebtedness for Borrowed Money or assume, guarantee, or
otherwise become responsible for the obligations of, or make any loans or
advances of any money or other property to, any other Person including, without
limitation, to any director, officer or employee of the Company (other than in
the ordinary course of business);

          (vi) waive or release any rights of material value, or cancel,
compromise, release or assign any material indebtedness owed to the Company or
any material claims held by the Company, other than in the ordinary course of
business;

          (vii) settle or compromise any Litigation involving amounts in excess
of $100,000;

          (viii) make any capital expenditures in excess of $250,000
individually or $500,000 in the aggregate;

          (ix) (A) modify, amend, terminate or assign the Lease or any other
leases of the Company or (B) waive, release, relinquish or assign any of the
material rights of the Company under such Lease;

          (x) sell, assign, license, lease, or otherwise dispose of any assets,
rights or properties which are material, individually or in the aggregate, to
the Company, except in the ordinary course of business;

          (xi) mortgage, pledge or otherwise encumber or subject to a Lien
(other than a Permitted Lien) any of the Company's properties or assets;

          (xii) make any changes in any accounting method, principle or practice
other than those required by GAAP or consistent with past practice;

          (xiii) accelerate the delivery or sale of products, or offer discounts
or price protection on the sale of products or premiums on the purchase of raw
materials, except in the ordinary course of business;

          (xiv) make any changes in the selling, distribution, advertising,
promotion, terms of sale or collection, purchase or payment practices of the
Company other than in the ordinary course of business;

24



--------------------------------------------------------------------------------



          (xv) purchase, order or otherwise acquire inventory in excess of
reasonably forecasted requirements in the ordinary course of business;

          (xvi) increase in any manner the base compensation of, or enter into
any new bonus or incentive agreement or arrangement with, any of its employees,
officers, directors, or consultants, except for any such increases that are
granted to employees making less than $100,000 per year in the ordinary course
of business consistent with past Company practices;

          (xvii) other than as contemplated by Section 4.12, adopt, amend,
suspend, or terminate any Company Benefit Plan in any manner that could
reasonably be expected to increase the costs, liabilities, or obligations of the
Company;

          (xviii) other than benefits or payments that become effective with the
passage of time pursuant to the terms of existing Company Benefits Plans or as
disclosed in Schedule 3.1.20(c)(v), accelerate the vesting or timing of any
payment or benefit under any Company Benefit Plan, for any current or former
employee, officer, director, consultants, or independent contractor of the
Company in a manner which could reasonably be expected to increase costs,
liabilities, or obligations of the Company;

          (xix) enter into, amend, or terminate any employment contract,
consulting agreement, termination or severance agreement, change of control
agreement, or any other agreement containing the terms and conditions of
employment, service, or payment of compensation with respect to any future,
current, or former employee, officer, director, consultant, or independent
contractor; or

          (xx) agree or make a commitment, whether in writing or otherwise, to
do any of the foregoing.

     4.2     No Solicitation. From the date hereof to the Closing, neither the
Seller nor the Company (or any Person acting on their behalf) shall (i) solicit
or encourage any inquiries or proposals for, or enter into any discussions with
respect to, the acquisition of any of the Shares or all or substantially all of
the assets of the Company, or (ii) furnish or cause to be furnished any
non-public information concerning the Company to any Person (other than the
Buyer and its agents and representatives), other than in the ordinary course of
business or pursuant to Applicable Law.

     4.3     Access and Information. From the date hereof to the Closing, the
Seller will give, and will cause the Company to give, the Buyer and the Buyer's
accountants, counsel, consultants, employees and agents, full, complete and
timely access during normal business hours upon reasonable prior notice to, and
furnish them with all documents, records, Tax Returns, and information with
respect to, all properties, assets, books, Contracts, reports, records and
senior management personnel, in each case, relating to the Company, as the Buyer
shall from time to time reasonably request; provided, however, that such
investigation shall be conducted in a manner so as to minimize any unreasonable
disruptions to the operations of the Business and, consistent with the
confidential nature of the transaction, the Buyer shall not contact any
customers, distributors, suppliers or employees of the Company or the Seller
without prior written consent of the Seller.


25



--------------------------------------------------------------------------------



     4.4     Public Announcements. Except as required by Applicable Law or rules
of a national stock exchange or Nasdaq Stock Market, Inc., each party shall not,
and shall not permit its Affiliates to, make any public announcement in respect
of this Agreement or the transactions contemplated hereby without the prior
consent of the other party.

     4.5     Further Actions. (a) From the date hereof to the Closing, each
party agrees to use its commercially reasonable efforts to take all actions and
to do all things necessary or appropriate to consummate the transactions
contemplated hereby, and the transactions contemplated by the Ancillary
Documents to which it will be a party, including, without limitation: (i) filing
or supplying all applications, notifications and information required to be
filed or supplied by it pursuant to Applicable Law, (ii) obtaining all Consents
and Governmental Approvals necessary to be obtained by it in order to consummate
transactions contemplated hereby and thereby, and (iii) coordinating and
cooperating with the other party in exchanging such information and providing
such reasonable assistance as may be reasonably requested by the other party.

     (b) At all times prior to the Closing, each party shall promptly notify the
other party in writing of any fact, condition, event or occurrence that will or
is reasonably likely to result in the failure of any of the conditions contained
in Section 5.1, 5.2, or 5.3 to be satisfied.

     4.6     Use of Seller's Names and Marks. No later than two (2) Business
Days following the Closing Date, the Buyer shall cause the legal name of the
Company to be changed to a name not containing the term "IGC", by filing an
amendment to the certificate of incorporation of the Company. As soon as
reasonably practicable following the Closing Date, but no later than 60 days
after the Closing Date, the Buyer shall cause the removal of all of the Seller's
name and marks from the Company's property, including without limitation, its
signs, vehicles, uniforms, business cards, internet website and promotional
materials and other literature, and shall cause the Company to otherwise refrain
from using such name or marks, except for inadvertent uses of such names and
marks that may arise in the ordinary course of business.

     4.7     Return of Confidential Materials. In the event the transactions
contemplated hereby are not consummated and this Agreement is terminated
pursuant to Section 6.1, each party hereto shall return all confidential
materials to the appropriate other party or destroy such confidential materials
exchanged in connection with this Agreement or the Ancillary Documents.

     4.8     Directors and Officers. (a) Neither the Buyer nor the Company shall
take, cause or permit to be taken or caused by any person any action to alter or
impair any exculpatory or indemnification provisions, now existing in the
charter or by-laws of the Company, for the benefit of any individual who served
as a director or officer of the Company at any time prior to the Closing Date,
except for any changes that may be required to conform with changes in
applicable law that do not affect the application of such provisions to acts or
omissions of such individuals prior to the Closing Date.

     (b) In the event of any threatened or actual claim, action, suit,
proceeding or investigation, whether civil, criminal or administrative,
including, without limitation, any such claim, action, suit, proceeding or
investigation in which any person (the "Covered Party") who is now, or has been
at any time prior to the date of this Agreement, or who becomes prior to the
Closing Date, a director or officer of the Company is, or is threatened to be,
made a party based

26



--------------------------------------------------------------------------------



in whole or in part on, or arising in whole or in part out of, or pertaining to
(i) the fact that he or she is or was a director, officer or employee of the
Company, or (ii) this Agreement or any of the transactions contemplated hereby,
whether in any case asserted or arising before or after the Closing Date, the
Seller hereby agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each such Covered Party against any losses, claims, damages,
liabilities, costs, expenses (including reasonable attorney's fees and expenses
in advance of the final disposition of any claim, suit, proceeding or
investigation to each Covered Party to the fullest extent permitted by the DGCL
upon receipt of any undertaking required by the DGCL), judgments, fines and
amounts paid in settlement in connection with any such threatened or actual
claim, action, suit, proceeding or investigation, and in the event of any such
threatened or actual claim, action, suit, proceeding or investigation (whether
asserted or arising before or after the Closing Date), the Covered Parties may
retain counsel reasonably satisfactory to them after consultation with the
Seller.

     4.9     Insurance. (a) The Buyer agrees and acknowledges that, at or at any
time after the Closing and without any notice, Seller and/or its Affiliates
shall be entitled to terminate any and all insurance coverage maintained by
Seller or such Affiliates in respect of the properties, operations, business and
assets of the Company (the "Existing Coverage"). The Buyer further agrees and
acknowledges that, from and after the Closing, it shall be the sole obligation
of the Buyer and the Company to procure and maintain insurance for the
properties, operations, business and assets of the Company to replace the
Existing Coverage previously provided by Seller and/or Affiliates. Any refund or
return of any premium payable in connection with or as a result of the
termination of the Existing Coverage shall inure to the sole benefit of Seller
and/or its Affiliates.

     (b) Following the Closing, the Company may submit claims under any
applicable policy under the terms of which the Existing Coverage is provided
with respect to claims, occurrences or omissions arising prior to the Closing.
Seller shall, or shall cause the applicable Affiliate thereof to, provide
commercially reasonable cooperation to the Company in submitting any such claims
under such applicable policy, but Seller shall thereupon have no further
obligations in respect of such claims, occurrences or omissions, and all such
claims shall in any case be subject to the terms, conditions, deductibles,
retentions and exclusions set forth in such policies as in effect immediately
prior to the Closing. Seller shall, or shall cause the applicable Affiliate
thereof to, pay the Company any insurance proceeds actually received by any of
them in respect of any such claims, as soon as reasonably practicable after
receipt thereof by Seller or such Affiliate.

     4.10     Tax Matters.

     (a) Preparation and Filing of Tax Returns.

          (i) The Seller shall prepare and timely file, or cause to be prepared
and timely filed, all Tax Returns for all consolidated, combined or unitary
groups that include the Company through the Closing Date and all Tax Returns
with respect to the Company required to be filed on a separate basis for taxable
periods ending on or before the Closing Date. All such Tax Returns shall be
prepared in accordance with past practice (unless a contrary position is
required by law), to the extent any position taken in such returns may affect
the tax liability of the Company after the Closing. Notwithstanding anything to
the contrary in the preceding

27



--------------------------------------------------------------------------------



sentence, the parties agree that for U.S. federal income Tax purposes, Tax items
of the Company shall be apportioned between the taxable period ending on the
Closing Date and the taxable period beginning after the Closing Date in
accordance with U.S. Treasury Regulations Section 1.1502-76(b), which
regulations shall be reasonably interpreted by the parties. For income tax
purposes, Seller and Buyer will not exercise any option or election (including
any election under Treasury Regulation Section 1.1502-76(b)(2)(ii)) to ratably
allocate tax items of the Company between the taxable period ending on the
Closing Date and the taxable period beginning after the Closing Date.

          (ii) The Buyer shall prepare and timely file, or shall cause to be
prepared and timely filed, all other Tax Returns with respect to the Company or
in respect of its business, assets or operations, including without limitation,
all Tax Returns for any Straddle Period.

          (iii) The Seller shall pay or cause to be paid all Taxes in respect of
the Company or for which the Company is liable for taxable periods ending on or
before the Closing Date. The Buyer shall pay or cause to be paid all Taxes in
respect of the Company for any Straddle Period and any taxable period beginning
after the Closing Date; provided, however, in the case of Taxes in respect of
the Company for any Straddle Period, the Seller shall indemnify and hold
harmless the Buyer and the Company from and against the Taxes for such Straddle
Period allocated to the Pre-Closing Period under Section 4.10(b) within ten (10)
business days after such amount is determined in accordance with paragraph (iv)
below.

          (iv) For Taxes of the Company relating to a Straddle Period, or Taxes
of the Company relating to a Pre-Closing Period that are claimed to be owing but
not paid through an assessment, demand or other type of governmental notice
received by the Buyer and/or the Company, the Buyer shall deliver to the Seller
a notice which shall contain and/or have attached thereto, to the extent
applicable, (a) the Buyer's proposed calculation of such Taxes that are
allocable to Seller under this Agreement for a Straddle Period together with a
statement describing in reasonable detail the manner in which such computation
was made, (b) a copy of the Tax Return, and (c) a copy of any assessment, demand
or other type of governmental notice.

               With respect to Straddle Period Taxes: The Seller shall notify
the Buyer whether or not it approves of the proposed amount of Straddle Period
Taxes that are allocable to the Seller within five (5) business days after
receiving the foregoing notice. If the Seller has not objected to the proposed
amount of Straddle Period Taxes allocable to the Seller within five (5) business
days after receiving the foregoing notice, the Seller shall be deemed to accept
liability for and shall pay to the Buyer the Seller's portion of the Straddle
Period Taxes as specified in such notice. If the Seller objects to the Buyer's
proposed amount of Straddle Period Taxes allocable to the Seller, the Seller
shall provide a notice of such objection together with a statement describing in
reasonable detail the basis for such objection to the Buyer and the Buyer and
the Seller shall resolve such dispute in accordance with Section 4.10(e)(v). Any
resolution of the dispute in accordance with Section 4.10(e)(v) shall be binding
on the Buyer and the Seller.

                With respect to Pre-Closing Period Taxes claimed to be owed by
the Company (Old Target) pursuant to an assessment, demand or other type of
governmental

28



--------------------------------------------------------------------------------



notice, the Seller shall have the right to dispute such claim and shall direct
and control the resolution thereof. With respect to Post-Closing Period Taxes
claimed to be owed by the Company pursuant to an assessment, demand or other
type of governmental notice, the Buyer shall have the right to dispute such
claim and shall direct and control the resolution thereof.

     (b) Allocation of Certain Taxes. In the case of any Tax that is
attributable to a Straddle Period, the amount of Taxes attributable to the
Pre-Closing Period and the Post-Closing Period shall be determined as follows:

          (i) The parties hereto agree that if the Company is permitted but not
required under applicable foreign, state or local Tax laws to treat the Closing
Date as the last day of a taxable period, the Seller and the Buyer shall treat
such day as the last day of a taxable period.

          (ii) Except to the extent provided in subparagraph (i) of this Section
4.10(b), in the case of ad valorem Taxes imposed on the Company and franchise or
similar Taxes imposed on the Company based on capital (including net worth or
long-term debt) or number of shares of stock authorized, issued or outstanding,
such Taxes shall be allocated between the Pre-Closing Period and the
Post-Closing Period based upon the respective number of days in each such
period.

          (iii) Except to the extent provided in subparagraphs (i) and (ii) of
this Section 4.10(b), all other Taxes shall be allocated between the Pre-Closing
Period and the Post Closing Period based upon an interim closing of the books of
the Company as of the end of the day of the Closing Date and the computation of
the Tax for each resulting period as if the period were a separate taxable
period; provided, however, that in no event shall the hypothetical Tax for any
period be less than zero.

           (iv) Seller shall be liable for and pay any stock transfer tax
imposed by N.Y. Tax Law Section 270 in connection with the transfer of the stock
of the company. Buyer shall be liable for and pay any other transfer taxes
arising in connection with the transfer of the stock of the Company.

          (v) If Buyer receives a Tax refund with respect to Taxes arising in a
Pre-Closing Period, or a rebate of any stock transfer tax under N.Y. Tax Law
Section 270, Buyer shall pay, within the thirty (30) days following the receipt
of such Tax refund or rebate, the amount of such Tax refund to the Seller. If
Seller receives a Tax refund with respect to Taxes arising in a Post-Closing
Period, within thirty (30) days following the receipt of such Tax refund, Seller
will pay the amount of such Tax refund to Buyer.

     (c) Cooperation on Tax Matters. The Seller and the Buyer and their
respective Affiliates shall cooperate in the preparation of all Tax Returns for
any Tax periods for which one party could reasonably require the assistance of
the other party in obtaining any necessary information concerning the assets,
business or operations of the Company. Such cooperation shall include, but not
be limited to, making the appropriate tax elections, furnishing prior years' Tax
Returns or Tax Return preparation packages illustrating previous reporting
practices or containing historical information relevant to the preparation of
such Tax Returns,

29



--------------------------------------------------------------------------------



and furnishing such other information within such party's possession requested
by the party filing such Tax Returns as is relevant to their preparation. Such
cooperation and information also shall include without limitation promptly
forwarding copies of appropriate notices and forms or other communications
received from or sent to any taxing authority which relate to the Company, and
providing copies of all relevant Tax returns, together with accompanying
schedules and related work papers, documents relating to rulings or other
determinations by any taxing authority and records concerning the ownership and
Tax basis of property, which the requested party may possess. The Seller and its
Affiliates and the Buyer, the Company and their respective Affiliates shall make
their respective employees and facilities available on a mutually convenient
basis to provide explanation of any documents or information provided hereunder.
Notwithstanding anything contained in this Agreement to the contrary, no party
hereto or its Affiliates shall be required to disclose to another party hereto
or its affiliates any information or documentation that is protected by the
attorney-client privilege or would constitute attorney work-product.

     (d) Certain Tax Elections.

          (i) The Buyer shall elect under Treasury Regulation
1.1502-21T(b)(3)(ii)(B) to relinquish the portion of the carryback period ending
on the Closing Date with respect to all consolidated net operating losses
attributable to the Company.

          (ii) The Buyer shall not, and after the Closing shall not permit the
Company to amend any Tax Return, report or filing with respect to any
Pre-Closing Period, including a Straddle Period, without Seller's prior written
consent (which consent shall not be unreasonably withheld) or as required by
applicable law. Following the Closing, the Buyer shall not make, and shall not
permit the Company to make, any elections or changes in accounting methods if
such elections or changes will materially adversely affect the tax liabilities
of the Company or the Seller for a Tax period ending on or prior to the Closing
Date, except as required by law after written notice to Seller. The Seller shall
not amend any Tax Return, report or filing with respect to a period ending on or
before the Closing Date without the Buyer's consent (which consent shall not be
unreasonably withheld) or as required by applicable law if the filing of any
such amended Tax Return will materially adversely affect the tax liabilities of
the Company or the Buyer for a Post-Closing Period.

     (e) Section 338(h)(10) Election.

           (i) The Seller agrees to join with the Buyer in making a Section
338(h)(10) Election. At the Closing, contingent on Buyer paying the 338
Estimated Tax Payment to the Seller at the Closing as required by Section 8.2,
the Seller shall execute and deliver to the Buyer all necessary copies of IRS
Form 8023 and any applicable similar forms required by state or local law to
effectuate the Section 338 Election, subject to paragraph (ii) below. The Buyer
shall be responsible for the filing of such forms.

          (ii) The Buyer shall be responsible for, and shall control, the
preparation of drafts of all proposed forms, elections, attachments and
schedules necessary to effectuate the Section 338(h)(10) Election (collectively,
the "338 Forms"). The Seller shall cooperate in good faith with the Buyer and
shall promptly provide the Buyer with all information reasonably requested by
the Buyer relevant to the preparation of the 338 Forms. If the 338

30



--------------------------------------------------------------------------------



Forms do not require or contain (as a supplement, attachment or otherwise) any
more information than requested on the face of an IRS Form 8023, and all such
information is correct, the Buyer shall present such 338 Forms to the Seller at
the Closing and the Seller shall execute such 338 Forms. Notwithstanding the
foregoing sentence, if the 338 Forms require or contain more information than
requested on the face of an IRS Form 8023 (as a supplement, attachment or
otherwise), at least twenty (20) business days before the Closing, the Buyer
shall provide to the Seller a copy of such 338 Forms (the "Modified 338 Forms").
The Seller shall notify the Buyer whether or not it approves of the Modified 338
Forms within five (5) business days after receiving the same. If the Seller
objects to a proposed Modified 338 Form, the Seller shall provide the Buyer with
a notice setting forth such objection together with a statement describing in
reasonable detail the basis for such objection and the Buyer and the Seller
shall resolve their dispute in accordance with Section 4.10(e)(v). Any
resolution of the dispute in accordance with Section 4.10(e)(v) shall be binding
on the Buyer and the Seller and shall be incorporated into the Modified 338 Form
that will be signed by the Buyer and the Seller.

          (iii) At the request of the Buyer, the Seller will, from time to time
after the Closing Date, execute and timely file or deliver to the Buyer, at the
Buyer's costs and expense, for timely filing in accordance with applicable law,
such additional returns, elections, schedules and other documents as are
reasonably necessary to effect and preserve the Section 338(h)(10) Election. All
of the foregoing additional returns, elections, schedules and other documents as
are necessary to effect and preserve the Section 338(h)(10) Election shall be
subject to the Seller's review and approval pursuant to the same procedure set
forth in paragraph (ii) above. If the Seller objects to any of the foregoing
returns, elections, schedules and other documents, the Seller shall provide the
Buyer with a notice setting forth such objection together with a statement
describing in reasonable detail the basis for such objection and the Buyer and
the Seller shall resolve their dispute in accordance with Section 4.10(e)(v).
Any resolution of the dispute in accordance with Section 4.10(e)(v) shall be
binding upon the Buyer and the Seller and shall be incorporated into the form,
election, attachment or schedule that will be signed by the Buyer and the Seller
and filed to effect and preserve the Section 338(h)(10) Election.

          (iv) The Seller and the Buyer agree that they shall use their best
efforts to enter into an agreement as soon as practicable after the Closing Date
concerning the computation and allocation of the ADSP (as such term is defined
in the applicable Treasury Regulations under Code Section 338) among the assets
of the Company (the "Allocation Agreement") in accordance with the Treasury
Regulations under Code Section 338. The Buyer shall deliver to the Seller a
proposed Allocation Agreement no later than ninety (90) days after the Closing
Date. If the Seller has not objected to such agreement within thirty (30) days
of receipt, such agreement shall be deemed accepted and shall be the Allocation
Agreement. If the Seller objects to the Buyer's proposed Allocation Agreement,
the Seller shall provide the Buyer with a notice setting forth such objection
together with a statement describing in reasonable detail the basis for such
objection and the Buyer and the Seller shall resolve their dispute in accordance
with Section 4.10(e)(v). The parties hereto shall not take any position
inconsistent with the final Allocation Agreement (whether mutually agreed to by
the parties and/or determined by the Independent Accounting Firm) on any Tax
Returns, and shall not voluntarily take any action inconsistent therewith upon
examination of any Tax Return, in any refund claim, in any litigation or
otherwise with respect to such Tax Returns.

31



--------------------------------------------------------------------------------



          (v) The resolution of a dispute regarding the allocation of Straddle
Period Taxes between the Buyer and the Seller shall be resolved in accordance
with this paragraph. The resolution of a dispute of a proposed form, election,
attachment or schedule necessary to effectuate or maintain the Section
338(h)(10) Election shall be resolved in accordance with this paragraph. The
resolution of a dispute relating to the proposed terms of the Allocation
Agreement shall also trigger the resolution of the final amount of the 338 Tax
Payment to be paid by the Buyer to the Seller in accordance with Section 8.1,
both of which shall be resolved together in accordance with this paragraph. The
resolution of a dispute relating to the final amount of the 338 Tax Payment to
be paid by the Buyer to the Seller in accordance with Section 8.1 (and not the
Allocation Agreement), shall be resolved in accordance with this paragraph.

           First, the parties to the dispute shall use all reasonable efforts to
resolve their differences. Second, if the parties to the dispute fail to resolve
their differences within five (5) business days after one party has given notice
to the other regarding the dispute, the dispute shall be resolved within ten
(10) business days (or such greater number of days as the parties mutually agree
upon) after the foregoing notice by the Independent Accounting Firm and such
resolution shall be binding on the Buyer, the Company and the Seller and shall
be the resolution of the disputed amount and/or incorporated into the final
document, allocation, form, etc. The costs, expenses and fees of the Independent
Accounting Firm shall be borne equally by the parties to the dispute.

     (f) Retention of Records. The Buyer shall cause the Company to, and the
Company shall, retain all books and records and any other documents,
information, and files relating to any period ending on or prior to the Closing
Date for a period of six (6) years after the Closing Date. For so long as such
books and records or other documents, information, and files are required to be
retained by the Company pursuant to the terms hereof, the Seller shall have the
right, for the purpose of filing any Tax Returns as required by law and for the
purpose of preparing for or contesting any audit, proceeding, assessment or
reassessment of or relating to Taxes, or for any other legitimate business
purposes, inspect and make copies of the same at the Seller's expense.

     (g) Termination of Existing Tax-Sharing Agreements. All tax-sharing
agreements or similar arrangement involving the Company or to which the Company
is a party shall be terminated with respect to the Company as of the Closing
Date, and, after the Closing Date, the Company shall not be bound thereby or
have any liability thereunder.

     4.11     Company Employees. The Buyer agrees to cause the Company after the
Closing to, and the Company agrees to, initially employ those individuals who
are employed by the Company on the Closing Date (the "Continuing Employees"), on
substantially the same terms and conditions (including without limitation, base
salary or base hourly wage, as the case may be, and Employee Benefit Plans) in
effect immediately prior to the Closing Date. The Continuing Employees shall be
given credit for past service with the Company or its Affiliates for purposes of
determining eligibility for and vesting of employee benefits (but not for
benefit accrual purposes) under all Employee Benefit Plans sponsored,
maintained, or contributed to (including by way of intracompany transfers) by
the Company in which such employees participate following the Closing. For each
Continuing Employee, the Buyer shall cause the Company to

32



--------------------------------------------------------------------------------



honor in full all paid personal leave accrued but not taken by such Continuing
Employee as of the Closing Date as disclosed on Schedule 4.11. In the event that
the employment of any Continuing Employee shall be terminated by the Company or
the Buyer after the Closing Date, such employee shall be entitled to receive
such benefits, if any, as then provided by the Company's Benefit Plans.

     4.12     Benefit Plan Matters.

     (a) Savings Plan. As of the Closing Date, Company will cease to be a
adopting employer under the IGC 401(k) Retirement Savings Plan (the "IGC Savings
Plan"). On or before the Closing Date, the Boards of Directors of Seller and
Company shall authorize and implement an amendment to the IGC Savings Plan, (i)
to cease participation by Company employees in the IGC Savings Plan as of the
Closing Date; (ii) to waive the requirement that a Participant (as defined in
the IGC Savings Plan) be employed on the last day of the Plan Year to receive
Employer Contributions otherwise conditioned on such employment, (iii) to permit
distributions of accrued benefits under the IGC Savings Plan on account of the
purchase of the Shares by Buyer, and (iv) to vest 100% employees of Company in
their Participant's Accounts (as defined under the IGC Savings Plan). Any
required contribution to the IGC Savings Plan for the Plan Year (as defined
under the IGC Savings Plan) ending May 31, 2005 on behalf of employees of
Company who are participants in the IGC Savings Plan, based on Compensation (as
defined under the IGC Savings Plan) earned by such employees through the Closing
Date, shall be paid by Company on or before the Closing.

     (b) Certain Health and Welfare Benefits. Buyer shall assume the health and
welfare Company Benefit Plans in existence on the Closing Date that are set
forth on Schedule 4.12(b). Buyer and Seller will make a reasonable good faith
effort during the period prior to the Closing Date to cause the insurance
companies and other providers of benefit services to the Seller (the "Benefits
Vendors") to create separate insurance policies and arrangements for the Company
that are effective as of the Closing Date (the "New Insurance Policies") to
replace the dental, vision, flexible spending accounts, basic life, accidental
death and dismemberment, voluntary and supplemental life, long-term disability,
and short-term disability benefits and coverages as are made available to the
Company pursuant to the Employee Benefit Plans that are sponsored, maintained,
or administered by the Seller as disclosed on Schedule 4.12(b) (the
"Seller-Sponsored Plans"). Except as waived by the Buyer, such New Insurance
Policies must provide for coverages, benefits, exclusions, deductibles,
co-payments, premium levels, employer costs, and other terms and conditions that
are substantially the same as to those presently available to the Company, (the
"Current Benefit Levels") and its employees (and their respective dependents,
spouses, domestic partners, and beneficiaries) under the Seller-Sponsored Plans.
In the event that the Benefit Vendors are unable or unwilling to issue the New
Insurance Policies to the Company, then the Seller will continue to make
available to the Continuing Employees, and will make available to such other
employees as may be hired by the Company following the Closing, and their
respective dependents, spouses, domestic partners, and beneficiaries,
(collectively, the "Covered Persons") the Current Benefit Levels under the
Seller-Sponsored Plans ("Post-Closing Seller Provided Coverage") until the
earlier of (i) the date that is 30 days after the Closing Date, or (ii) the date
that is 30 days after the Company provides written notice to the Seller that the
Company no longer requires the Post-Closing Seller Provided Coverage (the
"Coverage Termination Date"). To compensate Seller for providing the
Post-Closing Seller

33



--------------------------------------------------------------------------------



Provided Coverage, the Company will pay Seller each month in advance the
Seller's cost of providing the Post-Closing Seller Provided Coverage to the
Covered Persons plus an administrative fee of 2% of Seller's out-of-pocket cost
of providing such coverage for the period that such Post-Closing Seller Provided
Coverage is in effect.

     (c) COBRA and Other Claims. Seller will retain all liability under COBRA or
otherwise for any claims incurred or qualifying events (within the meaning of
section 4980B(f)(3) of the Code) occurring under or with respect to the
Seller-Sponsored Plans, including any claims or qualifying events relating to
any Post-Closing Seller Provided Coverage. Except as provided by Section 4.12(e)
below, the Company will retain all liability under COBRA or otherwise for any
claims incurred or qualifying events occurring under or with respect to the
Company Benefit Plans disclosed on Schedule 3.1.20(a) that are not
Seller-Sponsored Plans.

     (d) Other Benefits. Participation by employees of Company in other Employee
Benefit Plans maintained by the Seller that are set forth on Schedule 4.12(d)
shall terminate as of the Closing Date, except that Seller shall continue to be
responsible for the payment of any workers' compensation or disability payable
in connection with an injury sustained by an employee prior to the Closing Date
and for any other liabilities arising under such plans that have been or are
incurred or accrued through the Closing Date. To the extent required by law,
Buyer shall implement or cause the Company to implement workers compensation and
disability coverage for employees of Company as of the Closing Date. Effective
as of the Closing Date, Buyer shall establish or cause the Company to establish
health flexible spending and dependent care assistance flexible spending
accounts for Company employees (the "Flexible Spending Accounts") that contain
substantially the same terms and conditions as the Seller-Sponsored Flexible
Spending Accounts. On or as soon as practical following the Closing Date, Seller
shall transfer and Company shall accept all assets and liabilities associated
with the Flexible Spending Accounts of Company employees.

     (e) Retention of Liabilities. Seller shall retain all liabilities for
retirement plans, programs, and arrangements maintained by Seller that cover
current or former employees, officers, directors, or consultants of the Company,
including but not limited to liabilities related to any tax-qualified retirement
plan, any supplemental executive retirement plan, any split dollar life
insurance plan, and any retiree medical plan maintained by Seller.

     4.13     Notification. From the date hereof until the earlier of the
Closing Date or the termination of this Agreement pursuant to Section 6.1, each
of the parties hereto shall disclose to the other party in writing in reasonable
detail any material variances from the representations and warranties made by
such party in Article 3, and any other fact or event that would cause or
constitute a breach of the covenants in this Agreement made by such party. Such
disclosure shall not be deemed to amend or supplement the Schedules delivered on
the date hereof or cure any misrepresentation or breach, provided, however, that
if the party to whom such disclosure is made nevertheless elects to consummate
the transactions contemplated hereby, each such disclosure shall be deemed to
have been set forth on the Schedules for purposes of any indemnification claim
made under Article 7. Each party shall give prompt notice to the other parties
of any event or circumstance known to the notifying party that would reasonably
be expected to prevent or delay the consummation of the transactions
contemplated hereby.


34



--------------------------------------------------------------------------------



     4.14     Non-Competition.

     (a) In order that the Buyer may have and enjoy the full benefit of the
Business, the Seller covenants and agrees that for a period of five (5) years
from the Closing Date (the "Non-Competition Period"), Seller and its Affiliates
shall not, directly or indirectly (including by means of a management, advisory,
operating, consulting or similar agreements or arrangements or by any record or
beneficial equity interest, either as a principal, trustee, stockholder,
partner, joint venture or otherwise, in any Person), (i) engage in any
activities, for its own account or for any other Person, in any geographic
location in competition with the Business as such Business was conducted on the
Closing Date, or (ii) sell, license, transfer or otherwise permit any Person to
access, use or benefit from, either directly or indirectly, any of the
Proprietary Rights used or usable in or for the Business as such Business was
conducted on the Closing Date, in competition with the Company (collectively,
the "Prohibited Activities").

     (b) Notwithstanding anything in subsection (a) above, any acquisition (by
merger, consolidation, equity purchase, asset purchase or otherwise) by Seller
or any of its Affiliates of a Person not primarily engaged in Prohibited
Activities, or the continuation of such activities after such acquisition, shall
not, in itself, constitute a violation or breach of the covenant set forth in
this Section 4.14. In the event that Seller shall acquire any Person, the
operations of which engage in the Prohibited Activities ("Acquired Operations"),
at any time prior to the expiration of the Non-Competition Period, Seller shall,
within 60 days of the acquisition thereof, notify Buyer in writing of such
acquisition, and Buyer shall have a right of first negotiation for a period of
60 days after the giving of such notice to negotiate with Seller an agreement to
purchase such Acquired Operations. If, at the end of such 60-day period, Buyer
and Seller have not entered into a definitive agreement relating to the sale of
the Acquired Operations to Buyer, Seller shall sell or dispose of such Acquired
Operations within one year of the date of such acquisition, provided that such
one year period shall be extended for such reasonable period as may be necessary
to enable Seller or the applicable Affiliate to complete any negotiations with a
third party pending at the end of such one year period and to enable Seller or
such Affiliate to complete the sale or other disposition of the Acquired
Operations.



     (c) Notwithstanding anything in subsection (a) above, the Seller and its
Affiliates may acquire an equity interest of less than five percent (5%) in an
enterprise engaged in the Business, provided that such acquisition is and
remains for investment purposes only, and the Seller may enter into a joint
venture with any such entity provided that such joint venture does not involve
or relate to the Business and that no such activity becomes the subject of such
joint venture.

          4.15     Non-Solicitation of Employees. During the period commencing
on the Closing Date and ending on the second anniversary thereof, the Seller
agrees that neither it nor its Affiliates will, without the prior written
consent of the Buyer, directly or indirectly, induce or attempt to influence any
director, manager, officer or employee of the Company, during such two-year
period to terminate his or her employment with the Company; provided, however,
that the foregoing restrictions shall only apply with respect to Donald Plumley
for a period of six months after the Closing Date and for any time at which Mr.
Plumley is then party to an employment agreement with the Buyer; provided
further that this Section 4.15 will not be deemed to apply to a general
solicitation to the public or any unsolicited inquiries by such individuals.
Without

35



--------------------------------------------------------------------------------



limiting the generality of the foregoing, neither the Seller nor any of its
Affiliates shall employ Donald Plumley for a period of six months after the
Closing Date and at any time during the initial term of any employment agreement
that he may enter into with the Company, regardless of whether such term is
terminated prematurely as a result of his voluntary resignation or retirement
thereunder.

          4.16     Certain Proprietary Rights Matters. (a) The Seller agrees to
use its commercially reasonable efforts, at its expense, to cause the assignment
of the Unassigned Proprietary Rights in favor of the Company, including
recordation of the full chains of title at the appropriate patent or trademark
offices, as soon as reasonably practicable after the date of the Agreement. As
used herein, "Unassigned Proprietary Rights" shall mean all patents, US and
foreign, granted and pending, as disclosed in Schedule 3.1.16(b), for which
assignment of a full chain of title to the Company has not yet been recorded at
the appropriate patent or trademark office.

     (b) Within 30 days after the date of this Agreement, the Seller agrees to
file in the United States Patent and Trademark Office a petition to revive and a
response to an office action for US patent application number 10/281,881.

     (c) Seller agrees to use its reasonable efforts to locate and produce files
for Proprietary Rights not previously provided and Buyer shall have the
opportunity to review such files to its satisfaction.

     (d) Seller agrees to use its reasonable efforts at Buyer's expense to
obtain a translation of two Japanese publications cited by an anonymous party in
Japan against the Japanese equivalent patent application corresponding to U.S.
Pat. No. 6,502,410, and of the corresponding statement by the anonymous party
asserting invalidity of the Japanese application; and Buyer shall have the
opportunity to review such files to its satisfaction.


ARTICLE 5


CONDITIONS PRECEDENT

     5.1     Conditions to Obligations of Each Party. The obligations of the
parties to consummate the transactions contemplated hereby shall be subject to
the fulfillment on or prior to the Closing Date of the following conditions:

          5.1.1     No Injunction, etc. Consummation of the transactions
contemplated hereby shall not have been restrained, enjoined or otherwise
prohibited by any Applicable Law. No Governmental Authority shall have
determined that any Applicable Law will make illegal the consummation of the
transactions hereby, and no proceeding with respect to the application of any
such Applicable Law to such effect, or seeking to restrain, enjoin or prohibit
the transactions contemplated hereby, is pending.

          5.1.2     HSR Act. Any waiting period (and any extension thereof)
applicable to the consummation of the transactions contemplated hereby under the
HSR Act shall have expired or been terminated.


36



--------------------------------------------------------------------------------



          5.1.3     Approvals and Licenses, etc. Each party shall have obtained
all Governmental Approval necessary for the consummation of the transactions
contemplated hereby and by the Ancillary Documents to which it will be a party,
and the carrying on of the Business by the Company following the Closing.

          5.1.4     Lender Approval. The Seller and the Company shall have
received the written consent of the required lenders under the Credit Agreement,
in form and substance reasonably acceptable to each of the parties hereto, in
respect of the transactions contemplated by this Agreement. The Buyer shall have
received reasonably satisfactory evidence of the Company being released as a
guarantor of the Credit Agreement.

          5.1.5     Elimination of Intercompany Items. Effective as of the
Closing, all payables, receivables, liabilities and other obligations between
the Company, on the one hand, and the Seller and its Affiliates, on the other
hand, shall have been eliminated except to the extent expressly provided for
herein, and the parties hereto shall have received reasonably satisfactory
evidence of such elimination.

     5.2     Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver by the Buyer), on or prior to the Closing Date, of the
following additional conditions.

          5.2.1     Representations, Performance, etc. The representations and
warranties of the Seller and the Company contained in Section 3.1 shall be true
and correct at and as of the date hereof and as of the Closing Date (or, in the
case of any representation and warranty which specifically relates to an earlier
date, as of such earlier date); provided, however, that (i) in determining
whether or not the condition contained in this sentence is satisfied, no effect
shall be given to any qualifications or exceptions contained in such
representations and warranties relating to materiality or Material Adverse
Effect, but (ii) the condition contained in this sentence shall be deemed to be
satisfied unless the failure of such representations and warranties to be so
true and correct constitute, individually or in the aggregate, a Material
Adverse Effect on the Company. Notwithstanding anything to the contrary, the
condition set forth in the preceding sentence shall not be deemed to be
satisfied unless the representations and warranties in Section 3.1.5 shall be
true and correct in all respects as of the Closing Date. The Seller shall have
duly performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by the
Seller prior to or at the Closing. The Seller shall have delivered to the Buyer
certificates, dated the Closing Date, duly signed by an officer of each of the
Seller and the Company to the foregoing effect.

          5.2.2     Delivery of Shares. At the Closing the Seller shall have
delivered all of the certificates for the Shares as provided in Section 2.4 and
such Shares shall constitute all of the issued and outstanding shares of common
stock of the Company.

          5.2.3     Consents. The Seller and the Company shall have obtained and
shall have delivered to the Buyer copies of (i) all Governmental Approvals
required to be obtained by the Seller, the Company or any Subsidiary in
connection with the execution and delivery of this Agreement and the Ancillary
Documents and the consummation of the transactions contemplated hereby or
thereby; and (ii) all Consents necessary to be obtained in order to consummate
the sale

37



--------------------------------------------------------------------------------



and transfer of the Shares pursuant to this Agreement and the consummation of
the other transactions contemplated hereby and by the Ancillary Documents,
except where the failure to obtain such Consent would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company.

          5.2.4     Resignation of Directors and Officers. All directors and
officers of the Company whose resignations shall have been requested by the
Buyer not less than five days prior to the Closing Date shall have submitted
their resignations or been removed from office effective as of the Closing Date.

          5.2.5     Ancillary Documents. The Seller shall have entered into the
Ancillary Documents, including the Transition Services Agreement in the form
attached hereto as Exhibit A.

     5.3     Conditions to Obligations of the Seller. The obligation of the
Seller to consummate the transactions contemplated hereby shall be subject to
the fulfillment (or waiver by the Seller), on or prior to the Closing Date, of
the following additional conditions.

          5.3.1     Representations, Performance, etc. The representations and
warranties of the Buyer contained in Section 3.2 shall be true and correct in
all material respects at and as of the date hereof and as of the Closing Date.
The Buyer shall have duly performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by the Buyer prior to or on the Closing Date. The Buyer shall have
delivered to the Seller a certificate, dated the Closing Date, duly signed by an
officer of the Buyer to the foregoing effect.

          5.3.2     Conditions on Governmental Approvals. None of the
Governmental Approvals contemplated by Section 5.1.2 shall contain any
conditions or restrictions in respect of the business, operations, assets or
properties of Seller or any of its Affiliates which are unsatisfactory to Seller
in its sole discretion.

          5.3.3     Ancillary Documents. The Buyer shall have entered into each
of the Ancillary Documents, including the Transition Services Agreement in the
form attached hereto as Exhibit A.

          5.3.4     Release of Lease Guaranty. The lessor under the Lease shall
have executed and delivered a written instrument, in form and substance
reasonably acceptable to the Seller, releasing the Seller from its guaranty
securing the performance of the Company's obligations under the Lease; provided,
however, that the condition set forth in this Section 5.3.4 shall also be deemed
satisfied if the Buyer executes and delivers to the Seller an agreement, in form
and substance acceptable to the Seller, to indemnify the Seller in the event
that the Company defaults on its obligations under the Lease after the Closing
Date.

38



--------------------------------------------------------------------------------



ARTICLE 6

TERMINATION


     6.1     Termination. This Agreement may be terminated at any time prior to
the Closing Date:

     (a) by the written agreement of the Seller and the Buyer;

     (b) by the Buyer by written notice to the Seller if any of the conditions
set forth in Section 5.1 or 5.2 shall not have been, or if it becomes reasonably
apparent that any of such conditions will not be, fulfilled by 5:00 p.m. Eastern
time, on March 31, 2005 (the "Final Date"), unless such failure shall be
primarily due to the failure of the Buyer to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing; provided, however, that the Seller and the Company
shall be entitled to cause such conditions to be fulfilled (including without
limitation, to the extent curable, curing any breach or inaccuracy of
representations, warranties and covenants) within 30 days of their receipt of
the Buyer's written notice to terminate this Agreement pursuant to this Section
6.1(b) (which notice shall specify in reasonable detail the basis for the
termination), and the Buyer shall not be entitled to terminate this Agreement
during such 30 day period and, if cured within such period, any such breach or
inaccuracy shall not be a basis for terminating this Agreement pursuant to this
Section 6.1(b);

     (c) by the Seller by written notice to the Buyer if any of the conditions
set forth in Section 5.1 or 5.3 shall not have been, or if it becomes reasonably
apparent that any of such conditions will not be, fulfilled by 5:00 p.m. Eastern
time, on the Final Date, unless such failure shall be primarily due to the
failure of the Seller or the Company to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing; provided, however, that the Buyer shall be entitled to
cause such conditions to be fulfilled (including without limitation, to the
extent curable, curing any breach or inaccuracy of representations, warranties
and covenants) within 30 days of its receipt of the Seller's written notice to
terminate this Agreement pursuant to this Section 6.1(c) (which notice shall
specify in reasonable detail the basis for the termination), and the Seller
shall not be entitled to terminate this Agreement during such 30 day period and,
if cured within such period, any such breach or inaccuracy shall not be a basis
for terminating this Agreement pursuant to this Section 6.1(c); or

     (d) by any party hereto in writing, if the applications for any required
Governmental Approval have been finally denied, and the time period for appeals
and requests for reconsideration has expired, or if any Governmental Authority
of competent jurisdiction shall have issued a final nonappealable order
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement or the Ancillary Documents.

     6.2     Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 6.1, this Agreement shall become
void and have no further effect, without any liability to any Person in respect
hereof or of the transactions contemplated hereby on the part of any party
hereto, or any of its directors, officers, employees, agents, consultants,

39



--------------------------------------------------------------------------------



representatives, advisers, stockholders or Affiliates, except as specified in
Section 4.8 and Section 9.1, and except for any liability resulting from any
party's willful breach of this Agreement.


ARTICLE 7

INDEMNIFICATION

     7.1     Survival. The representations and warranties of the parties shall
survive the Closing until the first anniversary of the Closing Date, except for
(i) those representations and warranties set forth in Section 3.1.2 (Title to
Shares), which shall survive in perpetuity, and (ii) the representations and
warranties set forth in Section 3.1.9 (Taxes), 3.1.18 (Environmental Matters),
3.1.20 (Employee Benefit Plans and Related Matters) or 3.1.29 (Product
Liability), which shall survive until the expiration of the applicable statute
of limitations (as applicable, the "Survival Period"). Nothing contained in the
foregoing sentence shall prevent recovery under this Article 7 after the
expiration of the Survival Period so long as the party making a claim or seeking
recovery complies with the provisions of clause (x) and (y) of the following
sentence. No party shall have any claim or right of recovery for any breach of a
representation, warranty, covenant or agreement unless (x) written notice is
given in good faith by that party to the other party of the representation,
warranty, covenant or agreement pursuant to which the claim is made or right of
recovery is sought setting forth in reasonable detail the basis for the
purported breach of the representation, warranty, covenant or agreement, the
amount or nature of the claim being made, if then ascertainable, and the general
basis therefor and (y) such notice is given prior to the expiration of the
Survival Period. No covenants which are intended to be performed before or at
the Closing shall survive the Closing.

     7.2     Indemnification by the Seller. The Seller from and after the
Closing agrees to indemnify the Buyer and its officers, directors, shareholders,
employees, Affiliates, attorneys, accountants and agents (the "Buyer
Indemnitees"), and hold them harmless from and against, any and all damages,
losses, liabilities, costs and expenses (including, without limitation,
reasonable expenses of investigation and reasonable attorneys' fees and expenses
in connection with any action, suit or proceeding) (collectively, "Buyer
Damages") incurred or suffered by the Buyer Indemnitees as a result of any
breach or inaccuracy of any representation, warranty, covenant or agreement of
the Seller or the Company contained in this Agreement, or any certificate
delivered by the Seller or the Company pursuant to this Agreement.
Notwithstanding anything to the contrary in this Agreement:

     (a) the Seller shall have no liability under this Section 7.2 arising out
of or as a result of a breach of any covenant, representation, warranty or
agreement for any Buyer Damages incurred or suffered by the Buyer Indemnitees
unless and until the Buyer Damages exceed $500,000 in the aggregate (the "Buyer
Deductible") in which case the Seller shall be liable for all Buyer Damages;
notwithstanding the foregoing, this Section 7.2(a) shall not apply to any Buyer
Damages relating to or arising out of any breach by the Seller of its covenants
or agreements contained in Section 4.10 or Article 8 of this Agreement;

40



--------------------------------------------------------------------------------



     (b) the Seller shall have no liability with respect to any individual claim
arising under Section 7.2 which involves Buyer Damages of less than $10,000;
provided that if the Buyer Damages with respect to such individual claim equal
or exceed $10,000 then the full amount of such claim shall be payable, subject
to the limitation contained in Section 7.2(a) above;

     (c) the Buyer Indemnitees shall not be entitled to indemnification to the
extent that the Buyer Damages are increased or extended by the negligence,
willful misconduct, violation of Applicable Law or bad faith of any Buyer
Indemnitee after the Closing Date;

     (d) the amount of any Buyer Damages shall be reduced by any amount received
by a Buyer Indemnitee with respect thereto under any insurance coverage or from
any other party alleged to be responsible therefor. The Buyer Indemnitees shall
not be entitled to indemnification to the extent they failed to use their
commercially reasonable efforts to obtain payment under available insurance
coverage or third party payments with respect to any Buyer Damages, or to the
extent that the Buyer Indemnitees allowed such insurance coverage maintained by
the Company at the Closing Date to lapse thereafter for any reason. If a Buyer
Indemnitee receives an amount under insurance coverage or a third party payment
with respect to Buyer Damages at any time subsequent to any indemnification
provided by the Seller pursuant to this Section 7.2, then such Buyer Indemnitee
shall promptly reimburse the Seller for any payment made by the Seller in
connection with providing such indemnification up to such amount received by
such Buyer Indemnitee;

     (e) the amount of any Buyer Damages shall be reduced to the extent the
relevant Buyer Indemnitee actually receives Tax relief (in the form of a Tax
refund, reduction in Taxes payable, or credit against Taxes payable), and shall
be increased to take account of any net Tax detriment realized, arising from the
receipt of any indemnification payment for such Buyer Damages. If a Buyer
Indemnitee receives such actual Tax relief at any time subsequent to the receipt
of the relevant indemnity payment by the Seller pursuant to this Section 7.2,
then such Buyer Indemnitee shall promptly reimburse the Seller an amount equal
to the Tax relief actually received. If a Buyer Indemnitee realizes such net Tax
detriment at any time subsequent to the receipt of the relevant indemnity
payment by the Seller pursuant to this Section 7.2, then the Seller shall
promptly reimburse the Buyer Indemnitee an amount equal to the net Tax detriment
actually realized;

     (f) For purposes of determining the amount of any Buyer Damages under
Section 7.2, such amount shall exclude any and all consequential, lost profits,
special and punitive damages; and

     (g) the Seller's aggregate liability to the Buyer Indemnitees pursuant to
Section 7.2 shall not in any event exceed an amount equal to ten percent (10.0%)
of the Purchase Price.

     7.3     Indemnification by the Buyer. The Buyer from and after the Closing
agrees to indemnify the Seller and its officers, directors, stockholders,
employees, Affiliates, attorneys, accountants and agents (the "Seller
Indemnitees") and hold them harmless from and against any and all damages,
losses, liabilities, costs and expenses (including, without limitation,
reasonable

41



--------------------------------------------------------------------------------



expenses of investigation and reasonable attorneys' fees and expenses in
connection with any action, suit or proceeding) (collectively, "Seller Damages")
incurred or suffered by the Seller Indemnitees arising out of any breach of any
representation, warranty, covenant or agreement of the Buyer. Notwithstanding
the foregoing, the Buyer shall have no liability under this Section 7.3 arising
out of or as a result of a breach of any covenant, representation, warranty or
agreement for any Seller Damages suffered by the Seller Indemnitees unless and
until the Seller Damages exceed $500,000 (the "Seller Deductible"), in which
case the Buyer shall be liable for all Seller Damages. Notwithstanding the
foregoing, the provisions of the immediately preceding sentence shall not apply
to any Seller Damages relating to or arising out of any breach by the Buyer or
the Company of the covenants or agreements contained in Section 4.10 or Article
8 of this Agreement.

     7.4     Notification of Claims. Upon any party (the "Indemnified Party")
becoming aware of a fact, condition or event that constitutes a basis for a
claim for Buyer Damages or Seller Damages, as the case may be, in respect
thereof against the other party (the "Indemnifying Party") under Section 7.2 or
7.3, if such a claim is to be made, the Indemnified Party will with reasonable
promptness and specificity notify the Indemnifying Party or Parties in writing
of such fact, condition or event. The failure to notify the Indemnifying Party
or Parties under this Section 7.4 shall not relieve any Indemnifying Party of
any liability that it may have to the Indemnified Party except to the extent
that such failure to notify shall have resulted in a waiver of any lawful and
valid affirmative defense to any third-party claim or otherwise materially
prejudices the Indemnifying Party or Parties in connection with the
administration or defense of such third-party claim.

     7.5     Third Party Claims. (a) Upon receipt by the Indemnifying Party or
Parties of any notice of claim for indemnification hereunder arising from a
third party claim, the Indemnifying Party or Parties shall be entitled to
assume, upon written notice to the Indemnified Parties, the administration and
defense of such third party claim with counsel that is reasonably satisfactory
to the Indemnified Party and shall proceed with the administration and defense
of such third party claim diligently and in good faith. In such case, the
Indemnified Party shall have the right to participate in, but not control, the
defense of such claim(s) at the sole cost and expense of the Indemnified Party.
However, further provided, that no Indemnifying Party shall be entitled to
assume the administration and defense of any third-party claim that (i) seeks an
injunction or other equitable relief that might materially and adversely affect
any Indemnified Party, or (ii) involves any criminal action or any claim that
could reasonably be expected to result in a criminal action against any
Indemnified Party.

     (b) If the Indemnifying Party does not assume the administration and
defense of such third party claim, then the Indemnified Party shall assume the
administration and defense of any such third party claim with counsel that is
reasonably satisfactory to the Indemnifying Party. In such event, the
Indemnified Party shall proceed with the administration and defense of such
third party claim(s) diligently and in good faith, and the Indemnifying Party
shall be fully consulted by the Indemnified Party or Parties and shall have the
right to participate, at its own expense, in the investigation, administration
and defense of such third party claim.

     (c) Any party hereto receiving notice of any proposed settlement of any
such third party claim shall promptly provide a copy of such notice to the other
parties hereto. The

42



--------------------------------------------------------------------------------



Indemnifying Party or Parties shall not have the right to settle or compromise
any third party claim for which indemnification is being sought hereunder
without the consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed) unless as a result of such settlement or
compromise the Indemnified Party is fully discharged and released from any and
all liability with respect to such third party claim. The party not assuming the
administration and defense of a third party claim shall make available to the
other party and its counsel all books, records, documents and other information
relating to any third party claim for which indemnification is sought hereunder,
and the parties to this Agreement shall render to each other reasonable
assistance in the defense of any such third party claim. Each party's counsel in
connection with the transactions contemplated by this Agreement shall be deemed
to be reasonably satisfactory to the other party for purposes of this Agreement.

     7.6     Exclusive Remedy. Except with respect to claims for equitable
relief, including specific performance, made with respect to breaches of any
covenant or agreement contained in Section 4.14 or 4.15, after the Closing, the
parties' sole and exclusive recourse against each other for any Seller Damages
or Buyer Damages, as the case may be, arising out of or relating to this
Agreement (including any claims or causes of action arising from or under any
statute or the common law) shall be expressly limited to this Article 7.


ARTICLE 8

GROSSED-UP TAX PAYMENT COVENANT FOR THE SECTION 338(H)(10) ELECTION

     8.1     338 Tax Payment.


     (a) Subject to the offsetting provision of Section 8.2(b) for 338 Estimated
Tax Payments, the Buyer shall pay to the Seller an amount (the "338 Tax
Payment") equal to the lesser of the "338 Tax" (defined below) or three million
three hundred thousand dollars ($3,300,000).

     (b) The "338 Tax" is the sum of two (2) components: (i) the "Seller 338
Tax", and (ii) the "Gross-Up Amount" (such terms are defined below).

          (i) "Seller 338 Tax". The Seller 338 Tax is an amount equal to the
excess, if any, of

               (A) the sum of all Taxes imposed (i) on the Seller, and (ii) on
the Company (i.e., Old Target) on a separate Tax Return (rather than a Tax
Return of a consolidated, combined, unitary or similar group of the Seller that
includes the Company) that the Company is required by applicable law to file, in
each case solely as a result of the Section 338(h)(10) Election and based on an
amount of consideration equal to the Purchase Price, the 338 Tax Payment and any
other direct or indirect payment that is

43



--------------------------------------------------------------------------------



consideration for the deemed sale of the Company's assets for Tax purposes, over

               (B) the total amount of all Taxes that would have been imposed on
the gain that the Seller would have recognized if no Section 338(h)(10) Election
had been made and the Seller had been treated as selling the Shares to the Buyer
for an amount of consideration equal to the Purchase Price.

          (ii) "Gross-Up Amount". The Gross-Up Amount is the additional amount
needed (the "Gross-Up Amount") to make the Seller whole for the net amount of
additional Taxes payable by the Seller as a result of Buyer's payment of the
Seller 338 Tax and the Gross-Up Amount (after giving effect to any deductions
arising therefrom).

     (c) Within twenty (20) days after the Buyer and the Seller agree upon
Allocation Agreement, the Seller shall deliver to the Buyer a notice setting
forth in reasonable detail the Seller's calculation of the proposed 338 Tax
Payment. If the Buyer has not objected to the Seller's proposed 338 Tax Payment
within thirty (30) days of receipt of the notice thereof, such proposal shall be
deemed accepted by the Buyer and shall be the final 338 Tax Payment, and the
Buyer shall pay to Seller the final 338 Tax Payment. If the Buyer objects to the
Seller's proposed 338 Tax Payment, the Buyer shall provide the Seller with a
notice setting forth such objection in detail and the Buyer and the Seller shall
resolve their dispute in accordance with Section 4.10(e)(v). If the dispute is
to be resolved by an Independent Accounting Firm in accordance with Section
4.10(e)(v), within ten (10) business days after the Buyer issues the objection
notice, the Buyer and the Seller hereby agree to provide the Independent
Accounting Firm with all information and materials as shall be reasonably
necessary or desirable in order for the Independent Accounting Firm to make its
determination. The determination of the Independent Accounting Firm shall be the
final 338 Tax Payment, which shall be binding and conclusive upon the Buyer and
the Seller.

     (d) The Buyer shall pay to the Seller the 338 Tax Payment, less any 338
Estimated Tax Payment made by the Buyer to the Seller in accordance with Section
8.2, within ten (10) days after the final 338 Tax Payment is determined.

     8.2     Tax Payments.

     (a) The Seller and/or the Company (i.e., Old Target) will have to make
estimated, final and/or year end Tax payments for Taxes for a Tax period ending
on or after the Closing Date (the "Tax Payments"). The Tax Payments must include
a payment for the 338 Tax. At least fifteen (15) days before the Closing, the
Seller shall send a notice to the Buyer which shall set forth a good faith
estimate of the 338 Tax Payment and the Buyer shall pay to the Seller an amount
equal to such good faith estimate (the "338 Estimated Tax Payment") at the
Closing.

     (b) To the extent the Buyer's 338 Estimated Tax Payment exceeds the final
338 Tax Payment, the Seller shall pay to the Buyer an amount equal to such
excess within ten (10) days after the final 338 Tax Payment is determined. If
the final 338 Tax Payment exceeds

44



--------------------------------------------------------------------------------



the 338 Estimated Tax Payment, the Buyer shall pay to the Seller an amount equal
to such excess within ten (10) days after the final Seller 338 Tax is
determined.

     8.3     Cooperation. Seller and Buyer shall cooperate in good faith and
shall promptly provide each other with all information necessary to determine
the 338 Tax Payment and the 338 Estimated Tax Payment.




ARTICLE 9

MISCELLANEOUS

     9.1     Expenses. Except as otherwise specifically provided herein, each of
the Seller, the Company and the Buyer shall pay its own expenses including, but
not limited to, attorneys' accountants', financial advisors', and brokers' or
finders' fees and expenses, incurred in connection with the transaction
contemplated hereby.

     9.2     Severability. If any provision of this Agreement is inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering the provision in question inoperative or unenforceable in any other
case or circumstance, or of rendering any other provision or provisions herein
contained invalid, inoperative, or unenforceable to any extent whatsoever. The
invalidity of any one or more phrases, sentences, clauses, sections or
subsections of this Agreement shall not affect the remaining portions of this
Agreement.

     9.3     Notices. All notices and other communications made in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given if (a) mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, (b) transmitted by hand delivery, (c) sent by
next-day or overnight mail or delivery charges prepaid by a nationally
recognized overnight courier, or (d) sent by telecopy, in each case addressed as
follows:

          (i) if to the Buyer or the Company (after the Closing),

              Helix Technology Corporation
              Nine Hampshire Street
              Mansfield, MA 02048-9171
              Telecopy: (508) 337-5169
              Telephone: (508) 337-5000
              Attention: Chief Executive Officer

          with copies to:

              Palmer & Dodge LLP
              111 Huntington Avenue at Prudential Center
              Boston, MA 02199-7613
              Telecopy: (617) 227-4420
              Telephone: (617) 239-0789
              Attention: Matthew J. Gardella, Esq.


45



--------------------------------------------------------------------------------



          (ii) if to the Seller or the Company (before the Closing),

               c/o Intermagnetics General Corporation
               P.O. Box 461
               450 Old Niskayuna Road
               Latham, NY 12110-0461
               Telecopy: (518) 783-2602
               Telephone: (518) 514-3136
               Attention: Katherine M. Sheehan, Esq.,
                              General Counsel

or, in each case, at such other address as may be specified in writing to the
other party hereto in accordance with this Section. Notices sent by mail shall
be deemed given five Business Days after being deposited in the mail; notice
hand delivered shall be deemed given the day of delivery; notices sent by
next-day or overnight delivery shall be deemed given the next Business Day; and
notices sent by telecopy shall be deemed given upon confirmation of
transmission.

     9.4     Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Ancillary Documents (when executed and delivered) and the
Confidentiality Agreement constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof and thereof.

     9.5     Counterparts; Headings. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. The headings contained in this
Agreement are for purposes of convenience only and shall not affect the meaning
or interpretation of this Agreement.

     9.6     GOVERNING LAW, ETC. (a) THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING AS TO VALIDITY, INTERPRETATION AND EFFECT, BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
RULES THEREOF. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA SITTING IN ALBANY COUNTY, NEW YORK IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND OF THE DOCUMENTS REFERRED TO
IN THIS AGREEMENT, AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY. EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY
ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION AND ENFORCEMENT HEREOF, OR ANY
SUCH DOCUMENT OR IN RESPECT OF ANY SUCH TRANSACTION, THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NO MAINTAINABLE IN SUCH COURTS OR THAT THE
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS. EACH PARTY HEREBY CONSENTS TO AND
GRANTS ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE
SUBJECT MATTER OF ANY SUCH DISPUTE AND AGREES THAT THE MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR

46



--------------------------------------------------------------------------------



PROCEEDING IN THE MANNER PROVIDED IN SECTION 9.3 OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

          (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OR ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.6(b).

     9.7     Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as provided in Section 4.8
with respect to exculpation and indemnification contemplated therein and
Sections 7.2 and 7.3 with respect to indemnification of Indemnified Parties
hereunder, nothing in this Agreement shall confer any rights upon any person or
entity other than the parties hereto and their respective heirs, successors and
permitted assigns. None of the parties hereto assumes no liability to any third
party because of any reliance on any of their respective representations,
warranties, and agreements contained in this Agreement.

     9.8     Assignment. This Agreement shall not be assignable by either party
without the prior written consent of the other party.

     9.9     Amendment; Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies of any party based upon, arising
out of or otherwise in respect of any inaccuracy or breach of any
representation, warranty, covenant or agreement or failure to fulfill any
condition shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the

47



--------------------------------------------------------------------------------



subject matter of any other representation, warranty, covenant or agreement as
to which there is no inaccuracy or breach.

     9.10     Waiver of Certain Conflicts. The Buyer and the Company understand
and agree that the Seller will be entitled to retain the services of Bond,
Schoeneck & King, PLLC ("BS&K") as its attorneys in the event of any dispute
between the Buyer or the Company and the Seller concerning this Agreement or any
of the Ancillary Documents and the transactions contemplated hereby and thereby
or whether otherwise involving the Company notwithstanding any result of BS&K's
prior representation of the Company. Notwithstanding the sale of the Shares to
the Buyer, the Buyer and the Company agree that neither the Company nor the
Buyer shall have the right to assert the attorney/client privilege as to
pre-closing and post-closing communications between the Seller or the Company
(for the Company, only with respect to pre-closing communications), on one hand,
and its counsel, BS&K, on the other hand, to the extent that the privileged
communications relate to this Agreement or any of the Ancillary Documents or to
the transactions contemplated hereby and thereby. The parties agree that only
the Seller shall be entitled to assert such attorney/client privilege in
connection with such communications following the Closing of this Agreement. The
files generated and maintained by BS&K as a result of the law firm's
representation of the Seller and the Company in connection with this Agreement
or any of the Ancillary Documents or any of the transactions contemplated hereby
or thereby or any efforts to sell the Shares to the Buyer or any other Person
shall be and become the exclusive property of the Seller.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


48



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.

 

INTERMAGNETICS GENERAL CORPORATION


By:__/s/ Glenn H. Epstein______________
      Name: Glenn H. Epstein
      Title: Chairman & CEO

 

IGC POLYCOLD SYSTEMS, INC.


By:____/s/ Glenn H. Epstein_____________
      Name: Glenn H. Epstein
      Title: President

 

HELIX TECHNOLOGY CORPORATION


By:___/s/ Robert J. Lepofsky______________
      Name: Robert J. Lepofsky
      Title: President & Chief Executive Officer

49

 



--------------------------------------------------------------------------------



EXHIBIT A



Transitional Services Agreement

 

50



--------------------------------------------------------------------------------



 

TRANSITION SERVICES AGREEMENT

     This TRANSITION SERVICES AGREEMENT (the "Agreement") is made this ___ day
of _________ 2005, by and between HELIX TECHNOLOGY CORPORATION, a Delaware
corporation ("Buyer"), and INTERMAGNETICS GENERAL CORPORATION, a Delaware
corporation ("Seller").

     WHEREAS, Buyer and Seller are parties to a Stock Purchase Agreement dated
as of December 15, 2004 (the "Acquisition Agreement") pursuant to which Buyer
will purchase, and Seller will sell, all of the outstanding capital stock of IGC
POLYCOLD SYSTEMS, INC., a Delaware corporation and wholly owned subsidiary of
Seller (the "Company");

     WHEREAS, the Company is in the business of manufacturing low temperature
refrigeration systems which are used in a wide variety of market applications,
including optical coating, semiconductor manufacturing, magnetic media,
decorative coating, flat panel displays, detector cooling and roll/web costing
(the "Business");

     WHEREAS, in order to assist Buyer in operating the Business in an effective
manner, Seller has agreed to provide to Buyer certain services for the periods
and on the terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, and intending to be legally bound hereby, the
parties agree:

1.  SERVICES

1.1  Definitions.

     (a)  "Hosted Data" means (i) any Past Business Records of the Company that
the Seller or its affiliates have maintained on their computer systems at any
point during the six months prior to the Closing Date and (ii) any information
or data delivered to the Seller, or stored on Seller's computer system, by the
Company or Buyer pursuant to this Agreement during the Term.

     (b)  "Hosted Software" means Crystal Report Writer, MK (an enterprise
resource planning system), Best FAS System, and Siebel CRM System.

     (c)  "Hosted Website" means the Company's website at www.polycold.com, all
webpages at such website and under such domain name, and all content and




--------------------------------------------------------------------------------



 


expression contained therein, as published as of the Closing Date, subject to
such changes as the Buyer or the Company may make from time to time at the
Buyer's sole expense.

     (d)  "Past Business Records" means any information or data collected and/or
used, on or before the Closing Date, by either the Company or the Seller, or any
of the Seller's majority owned affiliates, either which relates exclusively to
the operation or performance of the Business or which the Company has accessed
during the six months prior to the Closing Date, and which will continue to
reasonably need to access, in connection with the operation of the Business. In
the event that any such information or data does not relate exclusively to the
operation or performance of the Business, Seller may in its sole discretion
segregate, extract or extrapolate information or data from any document or other
medium such that the Past Business Records would include only information or
data relating to the Business.

1.2  Hosting Services. Seller shall, during the Term, allow authorized employees
of the Company to remotely access and use the Hosted Software and the Hosted
Data, and store new information and data, on the Seller's computer system in the
same manner and to the same extent as the Company's employees accessed and used
such Hosted Data and Hosted Software prior the Closing Date. Seller shall
maintain current levels of security measures for, and frequency of back-ups of,
the Hosted Data. Seller shall continue to host, and make accessible via the
Internet, the Hosted Website during the Term.

1.3  Virtual Private Network. Seller agrees to cooperate with Buyer in
connecting Seller's computer network to the virtual private network currently
employed by Buyer between Buyer's and its affiliates offices (the "Buyer VPN")
and making the Hosted Data and Hosted Software accessible via the Buyer VPN.
Seller will provide, at Buyer's expense, any necessary modifications to Seller's
computer network, firewalls, and security devices reasonably required to provide
the connection to the Buyer VPN. Seller agrees to cooperate, at Buyer's expense,
in establishing the necessary network security to assure that only authorized
Company employees have access to the Hosted Software and Hosted Data. Such
security measures may include, but not be limited to, establishing access
controls, configuring routing limits and installation of firewalls.

1.4  Development of Crystal Reports, MK Support. During the Term, Seller will
provide the Buyer and the Company access to, and the time of, the appropriate
employees of Seller who have expertise in providing MK support and in the
operation of the Crystal Report Writer (a Hosted Software) and are competent in
generating requested support and reports, as may be reasonably request by the
Buyer or the Company and solely for the needs of the Business to the same extent
as the Seller provided to the Company prior the Closing Date.

2



--------------------------------------------------------------------------------





1.5  Transfer and Conversion of Hosted Data. During the Term and/or upon
termination of this Agreement, pursuant to the instructions of Buyer, Seller
shall transfer the Hosted Data to Buyer or the Company, and provide reasonable
cooperation to Buyer and the Company with respect to the transfer and/or data
format conversion of such Hosted Data.

1.6  Benefits. Seller agrees to make available to the Covered Persons the
Current Benefit Levels under the Seller-Sponsored Plans under the terms and
conditions described in Section 4.12(b) of the Acquisition Agreement.

1.7  Level of Services. In addition to, and without limiting, any express
requirements contained in this agreement with respect to the level or quality or
availability of the services described in Sections 1.2 through 1.6 above (the
"Services"), the Services shall be provided to Buyer at levels which shall be
substantially similar in scope, quality and nature to those provided to, or
provided on behalf of, the Business prior to the date hereof and which shall in
no event be lower than the levels at which such Services were provided
internally by Seller prior to the date hereof.

1.8  Third Party Services. Seller shall have the right to continue to engage the
Services of independent contractors to deliver or assist Seller in the delivery
of Services which independent contractors have performed in the six month period
prior to the Closing Date without the prior written consent of Buyer, provided,
however, that Seller shall obtain Buyer's written consent (not to be
unreasonably withheld or delayed) prior to engaging any independent contractors
to perform Services that during such six month period had not been performed for
the Company by independent contractors. Seller will impose on such third parties
the confidentiality obligations specified in this Agreement and will supervise
the performance of such third parties to ensure that the services meet, in all
material respects, the requirements of this Agreement.

1.9  Additional Services. If requested by Buyer, Seller may provide services in
addition to the Services to Buyer. The scope of any such services, as well as
the prices and other terms applicable to such services, shall be as mutually
agreed by Buyer and Seller.

2.  PAYMENTS

2.1  Fees for Services. The fee for continued use of the Hosted Software shall
be based on the actual cost to the Seller of licensing and/or maintaining the
Hosted Software from the licensor solely with respect to the Company's use of
such software. For all other Services provided pursuant to Sections 1.2 through
1.5, Buyer shall be invoiced at the same rates charged to the Company for
Seller's services prior to the Closing Date. Buyer shall also be invoiced for
Seller's actual out of pocket costs associated with any hardware, software or
third party services required to perform Services pursuant to Sections 1.3 and
1.5. The fee for Services provided pursuant to Section 1.6 shall be in
accordance with the terms of the Acquisition Agreement.

 

3



--------------------------------------------------------------------------------



2.2  Invoicing and Payment. Within twenty (20) days following the end of each
calendar month during the term hereof, Seller shall deliver to Buyer an invoice
totaling all charges incurred by or due Seller hereunder. Such invoice shall
contain a brief description of each Service or direct cost giving rise to the
charge, and a listing of any third party charges included therein. Buyer shall
pay all amounts due under each invoice no later than thirty (30) days following
receipt of an Invoice.

2.3  Taxes. The fees payable by Buyer pursuant to this Section 2 shall be
exclusive of any federal, state, municipal, or other U.S. or foreign government
taxes, duties, excises, tariffs, fees, assessments or levies now or hereinafter
imposed on the performance or delivery of services or direct costs. Any taxes,
duties, excises, tariffs, fees, assessments or levies imposed on the performance
or delivery of services or direct costs hereunder shall be the responsibility of
Seller.

2.4  Records. Each of Seller and Buyer shall keep such full and adequate records
as are necessary to determine the charges to be assessed pursuant to this
Section 2, and shall have reasonable access to such records of the other.

3.  COOPERATION

3.1  Provision of Services. Each party shall cause its employees to reasonably
cooperate with employees of the other to the extent required for effective
delivery of the Services. In addition, each party shall name a point of contact
who shall be responsible for the day to day implementation of this Agreement,
including attempted resolution of any issues that may arise during the
performance of any of party's obligations hereunder.

3.2  Assistance with Reporting. For a period of up to 180 days after the Closing
Date, Buyer and Seller each agree to make available its employees (including,
for Buyer, employees of the Company) having the appropriate experience and
expertise, on a mutually convenient and timely basis, to provide reasonable
assistance in the requesting party's preparation and finalization of all
information relating to the Company or Business required by the Seller, Buyer or
the Company to (i) be filed with any Governmental Authority or (ii) be provided
in filings with the SEC, filings with state regulatory authorities, and filings
with other authorities where financial statements or financial information are
required to be filed.

3.3  Assistance with Financial Software Systems. For a period of up to twelve
(12) months after the Closing Date, Seller shall provide reasonable assistance
with and use its reasonable business efforts to make available employees of
Seller having the appropriate experience and expertise, on a mutually convenient
and timely basis, at a cost to be agreed upon by the parties, to consult with
the Company and Buyer regarding the financial software systems currently used by
the Company. It is the Seller's intention to provide such assistance without any
charge to the extent that it deems the requested assistance to be de minimis or
incidental.



 

4



--------------------------------------------------------------------------------



4.  SELLER'S REPRESENTATIONS, WARRANTIES, AND COVENANTS

Seller represents and warrants to Buyer that:

4.1  Seller has all necessary rights and authority to grant Buyer the rights
granted herein and no Affiliates of Seller who are not signatories to this
Agreement are required to grant such rights. Seller has obtained all necessary
third party and governmental consents and authorizations to grant Buyer the
rights granted herein and to provide the Services as contemplated herein.

4.2  Seller is not in breach of any arrangement or agreement with any third
party in respect of a Service to be provided to Buyer that will be provided by a
third party.

4.3  Seller hereby covenants and agrees to use good faith efforts to obtain the
consent of the licensors of the Hosted Software to allow Company to access and
use of such Hosted Software as specified herein to the extent such consent is
required by the applicable license agreement and if a licensing fee is required
to obtain such consent, then to pay such license fee at the Company's request
subject to reimbursement for such expense by the Buyer pursuant to Section 2.1
above.

4.4  For purposes of clarity, Seller and Buyer hereby agree that the Company
owns the Hosted Website, including all of its content, and the
"www.polycold.com" domain name, and to the extent this is not the case Seller
hereby assigns, and agrees to assign, to the Company all rights therein.
Furthermore, the Seller hereby agrees to execute any documents required for the
transfer of the "www.polycold.com" domain name registration (currently
registered in the name of Seller with Register.com) from Seller to the Company
and to cooperate in such transfer.

5.  CONFIDENTIALITY

5.1  Information Exchanges. Subject to applicable law and good faith claims of
privilege, each party hereto shall provide the other party with all information
regarding itself and the transactions under this Agreement that the other party
reasonably believes are required to comply with all applicable laws, ordinances,
regulations and codes in connection with the provision of Services pursuant to
this Agreement.

5.2  Confidential Information. Seller and Buyer shall hold in trust and maintain
confidential all Confidential Information relating to the other party.
"Confidential Information" shall mean all information disclosed by either party
to the other in connection with this Agreement, whether orally, visually, in
writing or in any other tangible form, and includes, but is not limited to,
economic, scientific, technical, product and business data, business plans, and
the like, but shall not include (i) information which becomes generally
available other than by disclosure in violation of the provisions of this
Section 5.2, (ii) information which becomes available on a non-confidential
basis to a party from a source other than the other party to this Agreement
provided the party in question reasonably believes that such source is not or
was not bound to hold such information confidential, (iii) information acquired
or developed independently by a party without violating this Section 5.2 or any
other confidentiality agreement with the other

 

5



--------------------------------------------------------------------------------



party, and (iv) information that any party hereto reasonably believes it is
required to disclose by law, provided that it first notifies the other party
hereto of such requirement and allows such party a reasonable opportunity to
seek a protective order or other appropriate remedy to prevent such disclosure.
Without prejudice to the rights and remedies of either party to this Agreement,
a party disclosing any Confidential Information to the other party in accordance
with the provisions of this Agreement shall be entitled to equitable relief by
way of an injunction if the other party hereto breaches or threatens to breach
any provision of this Section 5.2. Notwithstanding the foregoing, the Past
Business Records, the Hosted Data, and any information disclosed by Seller to
Buyer about, concerning, or relating to the Business or the Company, shall be
deemed to be the Confidential Information of Buyer and not of Seller, regardless
which party disclosed the information to the other, and shall only be used by
Seller to perform the Services hereunder, provided, however, that Seller may
continue to use the Past Business Records and Hosted Data as Seller reasonably
determines is required by Seller for any legitimate business purpose, including
without limitation, any such information to (i) be filed with any Governmental
Authority, (ii) be provided in filings with the SEC, filings with state
regulatory authorities, and filings with other authorities or (iii) be provided
in or used to defend any litigation or other proceeding to which Seller is a
party.

6.  INDEMNIFICATION

6.1  Indemnification by Seller.

     (a)  Indemnification. Seller shall indemnify and hold Buyer and its
Affiliates harmless against any damages, costs and expenses (including
reasonable attorneys' fees) arising from (i) the negligence or intentional
misconduct of Seller in connection with the provision of any Services, or (ii)
the breach by Seller of any of its representations, warranties, covenants, or
obligations hereunder.

     (b)  Defense. If notified promptly in writing of any action brought against
Buyer or its Affiliates based on a claim described in Section 6.1(a) above,
Seller shall defend such action at its expense and pay all costs, damages and
settlements finally awarded in such action or settlement which are attributable
to such claim. Seller shall have sole control of the defense of any such action
and all negotiations for its settlement or compromise, provided such settlement
or compromise includes an unconditional release of Buyer and its Affiliates from
all liability with respect to such claim in form and substance reasonably
satisfactory to Buyer. Buyer shall reasonably cooperate with Seller in the
defense of such claim, and may be represented, at Buyer' expense, by counsel of
Buyer' selection.

6.2  Indemnification by Buyer.

     (a)  Buyer shall indemnify and hold Seller and its Affiliates harmless
against any damages, costs and expenses (including reasonable attorneys' fees)
arising from

6



--------------------------------------------------------------------------------



(i) the negligence or intentional misconduct of Buyer in connection with the
receipt or use of any Services, or (ii) the breach by Buyer of any of its
obligations hereunder.

     (b)  If notified promptly in writing of any action brought against Seller
or its Affiliates based on a claim described in Section 6.2(a) above, Buyer
shall defend such action at its expense and pay all costs and damages finally
awarded in such action or settlement which are attributable to such claim. Buyer
shall have sole control of the defense of any such action and all negotiations
for its settlement or compromise, provided such settlement or compromise
includes an unconditional release of Seller and its Affiliates from all
liability with respect to such claim in form and substance reasonably
satisfactory to Seller. Seller shall reasonably cooperate with Buyer in the
defense of such claim, and may be represented, at Seller's expense, by counsel
of Seller's selection.

7.  TERM AND TERMINATION

7.1  Term. Unless earlier terminated in accordance with Section 7.2 below, this
Agreement shall be in effect from the date hereof until the first anniversary
thereof (the "Term").

7.2  Termination.

     (a)  This Agreement may be terminated by either party if the other party
(the "Defaulting Party") has materially breached its obligations under this
Agreement and if the Defaulting Party has not cured such default within thirty
(30) days following the date on which the other party (the "Notifying Party")
has given written notice specifying the facts constituting the default.
Notwithstanding the foregoing sentence, this Agreement shall not be terminated
due to a default by the Defaulting Party if such default is directly
attributable to a breach of this Agreement by the Notifying Party.

     (b)  This Agreement may be terminated by Buyer at any time upon ten (10)
days prior written notice to Seller. Buyer shall be permitted to terminate this
Agreement with respect to any particular Service to be provided by Seller upon
ten (10) days prior written notice to Seller.

     (c)  Upon termination of this Agreement for any reason, all rights and
obligations of the parties under this Agreement shall cease and be of no further
force or effect, except that the provisions of Sections 5 and 6 of this
Agreement, and Buyer's obligation to pay any Invoice for Services provided by
Seller prior to any termination or expiration of this Agreement, shall survive
any such termination or expiration.

 

7



--------------------------------------------------------------------------------



8.  GENERAL

8.1  Assignment. Neither party shall assign any of its rights or obligations
hereunder without the prior written consent of the other party. This Agreement
shall be deemed to be for the benefit of Buyer and the Company, and all rights
of Buyer under this Agreement may be exercised by the Company or Buyer. This
Agreement shall inure to the benefit of and be binding upon any successors or
permitted assigns of the parties.

8.2  Applicable Law and Jurisdiction. Section 9.6 of the Acquisition Agreement
shall apply to this Agreement as if fully set forth herein.

8.3  Relationship of the Parties. The parties shall for all purposes be
considered independent contractors with respect to each other, and neither shall
be considered an employee, employer, agent, principal, partner or joint venturer
of the other.

8.4  Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between Seller and Buyer with respect to the subject matter hereof.
This Agreement shall not be amended, altered or changed except by a written
agreement signed by the parties hereto.

8.5  No Waiver. No delay or omission on the part of either party to this
Agreement in requiring performance by the other party or in exercising any right
hereunder shall operate as a waiver of any provision hereof or of any right or
rights hereunder; and the waiver, omission or delay in requiring performance or
exercising any right hereunder on any one occasion shall not be construed as a
bar to or waiver of such performance or right, or of any right or remedy under
this Agreement, on any future occasion.

8.6  Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:



If to Buyer:

Helix Technology Corporation
Nine Hampshire Street
Mansfield, MA 02048-9171
Telecopy: (508) 337-5169
Telephone: (508) 337-5000
Attention: Chief Executive Officer

Copy to:

Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199-7613
Telecopy: (617) 227-4420
Telephone: (617) 239-0100
Attention: Matthew J. Gardella, Esq.


If to Seller:

 

     

 

8



--------------------------------------------------------------------------------



c/o Intermagnetics General Corporation
P.O. Box 461
450 Old Niskayuna Road
Latham, NY 12110-0461
Telecopy: (518) 783-2602
Telephone: (518) 514-3136
Attention: Katherine M. Sheehan, Esq.
               General Counsel



Any party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other party notice in the manner herein set forth.

8.7  Section Headings; Definitions. Section headings are for descriptive
purposes only and shall not control or alter the meaning of this Agreement.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to them in the Acquisition Agreement.

8.8  Severability. If any provision of this Agreement shall for any reason be
held illegal or unenforceable, such provision shall be deemed separable from the
remaining provisions of this Agreement and shall in no way affect or impair the
validity or enforceability of the remaining provisions of this Agreement.

8.9  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

8.10  Facsimile Signature. This Agreement may be executed by facsimile
signature.

9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have duly executed this Agreement as of the
day and year first above written.

SELLER                                                          BUYER

By:     _____________________________     By:    ____________________________

Title:  ______________________________    Title:  ____________________________

10



--------------------------------------------------------------------------------

